EXECUTION COPY










$50,000,000 REVOLVING CREDIT FACILITY




AMENDED AND RESTATED CREDIT AGREEMENT
by and among
DSW INC.,
as Borrower,
THE GUARANTORS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION










Dated as of August 2, 2013
















--------------------------------------------------------------------------------






TABLE OF CONTENTS
1.
CERTAIN DEFINITIONS
1


 
 
 
 
 
 
 
1.1


Certain Definitions
1


 
1.2


Construction
16


 
1.3


Accounting Principles
16


 
 
 
 
 
 
2.
REVOLVING CREDIT FACILITIES
 
 
 
 
 
 
2.1


Revolving Credit Commitment
17


 
2.2


Revolving Credit Loan Requests
17


 
2.3


Making Revolving Credit Loans; Repayment of Revolving Credit Loans.
17


 
 
2.3.1.
Making Revolving Credit Loans
17


 
 
2.3.2.
Repayment of Revolving Credit Loans
18


 
2.4


Notes
18


 
2.5


Use of Proceeds
18


 
2.6


Letter of Credit Subfacility
18


 
 
2.6.1.
Issuance of Letters of Credit    
18


 
 
2.6.2.
Letter of Credit Fees
18


 
 
2.6.3.
Disbursements, Reimbursement
18


 
 
2.6.4.
Documentation
19


 
 
2.6.5
Determinations to Honor Drawing Requests
19


 
 
2.6.6.
Indemnity
19


 
 
2.6.7.
Liability for Acts and Omissions
19


 
2.7


Increase in Revolving Credit Commitment
20


 
2.8


Reduction of Revolving Credit Commitment
20


 
2.9


Unused Portion of Revolving Credit Facility
20


 
 
 
 
 
 
3.
INTEREST RATES
21


 
 
 
 
 
 
 
3.1


Interest Rate Options
21


 
 
3.1.1.
Revolving Credit Interest Rate Options
21


 
 
3.1.2.
Rate Quotations
21


 
3.2


Interest Periods
21


 
 
3.2.1.
Amount of Borrowing Tranche
21


 
 
3.2.2.
Renewals
21


 
3.3


Interest and Fees After Default
22


 
 
3.3.1.
Letter of Credit Fees, Interest Rate
22


 
 
3.3.2.
[Reserved]
22


 
 
3.3.3.
Acknowledgment
22


 
3.4


LIBOR Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available.
22


 
 
3.4.1
Unascertainable
22


 
 
3.4.2.
Illegality; Increased Costs; Deposits Not Available
22


 
 
3.4.3.
Lender's Rights
22




i

--------------------------------------------------------------------------------




 
3.5


Selection of Interest Rate Options
23


 
 
 
 
 
 
4.
PAYMENTS
23


 
 
 
 
 
 
 
4.1


Payments
23


 
4.2


Interest Payment Dates
23


 
4.3


Voluntary Prepayments.
23


 
 
4.3.1.
Right to Prepay
23


 
4.4


[Reserved]
24


 
4.5


Increased Costs.
24


 
 
4.5.1.
Increased Costs Generally
24


 
 
4.5.2.
Capital Requirements
24


 
 
4.5.3.
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans
25


 
 
4.5.4.
Delay in Requests
25


 
4.6


Taxes.
25


 
 
4.6.1.
Payments Free of Taxes
25


 
 
4.6.2.
Payment of Other Taxes by the Borrower
25


 
 
4.6.3.
Indemnification by the Borrower; Treatment of Certain Refunds.
25


 
 
4.6.4.
Evidence of Payments
26


 
4.7


Indemnity
26


 
 
 
 
 
 
5.
REPRESENTATIONS AND WARRANTIES
27


 
 
 
 
 
 
 
5.1


Representations and Warranties
27


 
 
5.1.1.
Organization and Qualification; Power and Authority;
Compliance With Laws; Title to Properties; Event of Default
27


 
 
5.1.2.
Subsidiaries and Owners; Investment Companies
27


 
 
5.1.3.
Validity and Binding Effect
27


 
 
5.1.4.
No Conflict; Material Agreements; Consents
27


 
 
5.1.5.
Litigation    
28


 
 
5.1.6.
Financial Statements
28


 
 
5.1.7.
Margin Stock
28


 
 
5.1.8.
Full Disclosure
29


 
 
5.1.9.
Taxes
29


 
 
5.1.10.
Patents, Trademarks, Copyrights, Licenses, Etc
29


 
 
5.1.11.
Liens in the Collateral    
29


 
 
5.1.12.
Insurance
29


 
 
5.1.13.
ERISA Compliance
29


 
 
5.1.14.
Environmental Matters
30


 
 
5.1.15.
Solvency
30


 
 
5.1.16.
Labor Matters
30


 
 
5.1.17.
Credit Card Arrangements
31


 
5.2


Updates to Schedules
31


 
 
 
 
 
 
6.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
31




ii

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
6.1


First Loans and Letters of Credit.
31


 
 
6.1.1.
Deliveries
31


 
 
6.1.2.
Other Conditions Precedent
32


 
 
6.1.3.
Payment of Fees and Expenses
33


 
 
6.1.4.
Each Loan or Letter of Credit
33


 
 
 
 
 
 
7.
COVENANTS
33


 
 
 
 
 
7.1


Affirmative Covenants.
33


 
 
7.1.1.
Preservation of Existence, Etc
33


 
 
7.1.2.
Payment of Liabilities, Including Taxes, Etc
34


 
 
7.1.3.
Maintenance of Insurance
34


 
 
7.1.4.
Maintenance of Properties and Leases
34


 
 
7.1.5.
Visitation Rights.
34


 
 
7.1.6.
Keeping of Records and Books of Account
34


 
 
7.1.7.
Compliance with Laws; Use of Proceeds
34


 
 
7.1.8.
Further Assurances
35


 
 
7.1.9.
Anti-Terrorism Laws
35


 
 
7.1.10.
Account Debtors Upon Event of Default
35


 
 
7.1.11.
Minimum Cash Requirement
35


 
 
7.1.12.
Inventory Coverage Ratio
35


 
 
7.1.13.
Treasury Management    
35


 
7.2


Negative Covenants.
35


 
 
7.2.1.
Indebtedness
35


 
 
7.2.2.
Liens; Lien Covenants
36


 
 
7.2.3.
Guaranties
37


 
 
7.2.4.
Acquisitions
37


 
 
7.2.5.
Dividends.
37


 
 
7.2.6.
Liquidations, Mergers, Consolidations, Amalgamations, Acquisitions
37


 
 
7.2.7.
Dispositions of Assets or Subsidiaries
37


 
 
7.2.8.
Affiliate Transactions
38


 
 
7.2.9.
Subsidiaries, Partnerships and Joint Ventures    
38


 
 
7.2.10.
Continuation of or Change in Business
38


 
 
7.2.11.
Fiscal Year
38


 
 
7.2.12.
[Reserved]
38


 
 
7.2.13.
Changes in Organizational Documents
38


 
 
7.2.14.
Capital Expenditures
39


 
 
7.2.15.
Agreements Restricting Dividends
39


 
 
7.2.16
Negative Pledges
39


 
7.3


Reporting Requirements
39


 
 
7.3.1.
Quarterly Financial Statements
39


 
 
7.3.2.
Annual Financial Statements
39


 
 
7.3.3.
Certificate of the Borrower
39


 
 
7.3.4.
Notices.
40


 
 
 
 
 
 


iii

--------------------------------------------------------------------------------




8.
DEFAULT
41


 
 
 
 
 
 
 
8.1


Events of Default
41


 
 
8.1.1.
Payments Under Loan Documents
41


 
 
8.1.2.
Breach of Warranty
41


 
 
8.1.3
Breach of Certain Covenants
41


 
 
8.1.4.
Breach of Other Covenants
41


 
 
8.1.5.
Defaults in Indebtedness; Leases
41


 
 
8.1.6.
Final Judgments or Orders
42


 
 
8.1.7.
Loan Document Unenforceable
42


 
 
8.1.8.
Uninsured Losses; Proceedings Against Assets
42


 
 
8.1.9.
Events Relating to Plans and Benefit Arrangements
42


 
 
8.1.10.
Change of Control
42


 
 
8.1.11.
Relief Proceedings
42


 
8.2


Consequences of Event of Default.
42


 
 
8.2.1.
Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings
43


 
 
8.2.2.
Bankruptcy, Insolvency or Reorganization Proceedings
43


 
 
8.2.3.
Set-off
43


 
 
8.2.4.
Application of Proceeds
43


 
 
 
 
 
9.
[RESERVED]
44


 
 
 
 
 
10.
MISCELLANEOUS
44


 
 
 
 
 
10.1
[RESERVED]    
44


 
10.2
No Implied Waivers; Cumulative Remedies
44


 
10.3
Expenses; Indemnity; Damage Waiver.
44


 
 
10.3.1.
Costs and Expenses
44


 
 
10.3.2.
Indemnification by the Loan Parties
44


 
 
10.3.3.
Waiver of Consequential Damages, Etc
45


 
 
10.3.4.
Payments
45


 
10.4
Holidays
45


 
10.5
Notices; Effectiveness; Electronic Communication.
45


 
 
10.5.1.
Notices Generally
45


 
 
10.5.2.
Electronic Communications
46


 
 
10.5.3.
Change of Address, Etc
46


 
10.6
Severability
46


 
10.7
Duration; Survival
46


 
10.8
Successors and Assigns.
46


 
 
10.8.1.
Successors and Assigns Generally
46


 
 
10.8.2.
Participations
47


 
 
10.8.3.
Limitations upon Participant Rights Successors and
Assigns Generally
47


 
 
10.8.4.
Certain Pledges; Successors and Assigns Generally
47


 
10.9
Publicity
47




iv

--------------------------------------------------------------------------------




 
10.10


Confidentiality.
47


 
 
10.10.1.
General
47


 
 
10.10.2.
Sharing Information With Affiliates of the Lender
48


 
10.11


Counterparts; Integration; Effectiveness.
48


 
 
10.11.1.
Counterparts; Integration; Effectiveness
48


 
10.12


CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER
OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
48


 
 
10.12.1.
Governing Law
48


 
 
10.12.2.
SUBMISSION TO JURISDICTION
49


 
 
10.12.3.
WAIVER OF VENUE
49


 
 
10.12.4.
SERVICE OF PROCESS
49


 
 
10.12.5.
WAIVER OF JURY TRIAL
49


 
10.13


Patriot Act Notice; Proceeds of Crime Act
50


 
10.14


Additional Waivers
50


 
 
10.14.1.
Joint and Several Liability
50


 
 
10.14.2.
No Reduction of Obligations
50


 
 
10.14.3.
Additional Waivers
50


 
 
10.14.4.
Subordination
51


 
10.15


Obligations Upon Receipt of Indefeasible Payment In Full
51


 
10.16


Anti-Money Laundering/International Trade Law Compliance
52




v

--------------------------------------------------------------------------------






SCHEDULES
SCHEDULE 1.1(A)
-
PRICING GRID
SCHEDULE 1.1(B)
-
EXISTING LETTERS OF CREDIT
SCHEDULE 1.1(C)
-
PERMITTED LIENS
SCHEDULE 5.1.1
-
QUALIFICATIONS TO DO BUSINESS
SCHEDULE 5.1.2
-
SUBSIDIARIES
SCHEDULE 5.1.4
-
ENVIRONMENTAL MATTERS
SCHEDULE 5.1.16
-
LABOR MATTERS
SCHEDULE 5.1.17
-
CREDIT CARD ARRANGEMENTS
SCHEDULE 6.1.1
-
OPINION OF COUNSEL
SCHEDULE 7.1.3
-
INSURANCE REQUIREMENTS RELATED TO COLLATERAL
SCHEDULE 7.2.1
-
EXISTING INDEBTEDNESS
SCHEDULE 7.2.8
-
AFFILIATE TRANSACTIONS
SCHEDULE 10.5.1
-
NOTICE ADDRESSES


vi

--------------------------------------------------------------------------------






EXHIBITS
EXHIBIT 1.1(D)(1)
-
BORROWER JOINDER
EXHIBIT 1.1(D)(2)
-
GUARANTOR JOINDER
EXHIBIT 1.1(E)
-
GUARANTY AGREEMENT
EXHIBIT 1.1(F)
-
REVOLVING CREDIT NOTE
EXHIBIT 1.1(G)
-
SECURITY AGREEMENT
EXHIBIT 2.2    
-
LOAN REQUEST
EXHIBIT 7.3.3
-
COMPLIANCE CERTIFICATE2














vii

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
“Agreement”) is dated as of August 2, 2013 and is made by and among DSW INC., an
Ohio corporation (“DSW”), (the “Borrower”), each, of the GUARANTORS (as
hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, as the lender under
this Agreement (hereinafter referred to in such capacity as the “Lender”). This
Agreement amends and restates in its entirety the hereinafter defined Existing
Loan Agreement
The Borrower has requested the Lender to provide a revolving credit facility to
the Borrowers in an aggregate original principal amount not to exceed
$50,000,000, which may be increased in accordance with the terms of Section 2.7
[Increase in Revolving Credit Commitment] hereof. In consideration of their
mutual covenants and agreements hereinafter set forth and intending to be
legally bound hereby, the parties hereto covenant and agree as follows:
1.    CERTAIN DEFINITIONS
1.1    Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
Account shall mean “accounts” as defined in the UCC, and also shall mean any
account, contract right, general intangible, chattel paper, instrument or
document representing any right to payment for goods sold or services rendered,
whether or not earned by performance and whether or not evidenced by a contract,
instrument or document, which is now owned or hereafter acquired by a Loan
Party. All Accounts shall be subject to the Lender's Prior Security Interest.
Account Debtor shall mean any Person who is or who may become obligated to a
Loan Party under, with respect to, or on account of, an Account.
Acquisition shall mean, with respect to any Person (a) an investment in, or a
purchase of a controlling interest in, the equity interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger, consolidation or amalgamation of such Person with any other Person or
other transaction or series of transactions resulting in the acquisition of all
or substantially all of the assets, or a controlling interest in the equity
interests, of any Person, or (d) any acquisition of any store locations of any
Person for an aggregate purchase price of $5,000,000 or more, in each case in
any transaction or group of transactions which are part of a common plan.
Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten percent (10.0%) or more of any
class of the voting or other equity interests of such Person, or (iii) ten
percent (10.0%) or more of any class of voting interests or other equity
interests of which is beneficially owned or held, directly or indirectly, by
such Person.
Agreement shall have the meaning specified in the preamble hereof.
Alternate Source shall have the meaning specified in the definition of “Federal
Funds Open Rate” or “LIBOR Rate”, as applicable.
Anti-Terrorism Laws shall have such meaning as set forth in Section 10.16.

1

--------------------------------------------------------------------------------




Applicable Letter of Credit Fee Rate shall mean the following percentage rate
per annum based upon Average Daily Revolving Credit Availability then in effect
according to the pricing grid on Schedule 1.l(A): (a) with respect to Standby
Letters of Credit, the percentage rate per annum on such Schedule applicable to
Revolving Credit Loans to which the LIBOR Rate Option applies, and (b) with
respect to Commercial Letters of Credit, the percentage rate per annum equal to
fifty percent (50%) of the percentage rate per annum on such Schedule applicable
to Revolving Credit Loans to which the LIBOR Rate Option applies.
Applicable Margin shall mean, as applicable:
(A)the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Average Daily Revolving
Credit Availability according to the pricing grid on Schedule 1.l(A) below the
heading “Revolving Credit Base Rate Spread”; or
(B)the percentage spread to be added to the LIBOR Rate applicable to Revolving
Credit Loans under the LIBOR Rate Option based on the Average Daily Revolving
Credit Availability according to the pricing grid on Schedule l.l(A) below the
heading “Revolving Credit LIBOR Rate Spread”.


Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Controller
of such Loan Party or such other individuals, designated by written notice to
the Lender from the Borrowers, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrowers may
amend such list of individuals from time to time by giving written notice of
such amendment to the Lender.
Average Daily Revolving Credit Availability shall mean, at any time of
determination, the average daily Revolving Credit Availability for the
immediately preceding fiscal quarter.
Bankruptcy Code means each of (i) Title 11, U.S.C., as now or hereafter in
effect, or any successor thereto.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus one-half of one
percent (0.5%), and the Prime Rate, and (c) the Daily LIBOR Rate, plus one
percent (l.0%). Any change in the Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.
Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 3.1.1(i)
[Revolving Credit Base Rate Option].
Borrower Joinder shall mean a joinder by a Person as a Borrower under the Loan
Documents in the form of Exhibit 1.1(G)(1), in such other form as is reasonably
acceptable to the Lender.
Borrower shall mean (a) DSW Inc., a corporation organized and existing under the
laws of the State of Ohio, and (b) each other Person which joins this Agreement
as a Borrower after the date hereof.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under

2

--------------------------------------------------------------------------------




the same Loan Request by the Borrowers and which have the same Interest Period
shall constitute one Borrowing Tranche and (ii) all Loans to which a Base Rate
Option applies shall constitute one Borrowing Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.
Capital Expenditures shall mean the expenditure of funds or the incurrence of
liabilities which may be capitalized in accordance with GAAP.
Capital Lease shall mean any lease which may be capitalized in accordance with
GAAP.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Official Body or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any Official
Body.
Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be August 2, 2013.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Collateral shall mean the collateral under the Accounts and Inventory, together
with proceeds thereof as granted pursuant to Security Agreement; provided
however, Collateral shall not include the Excluded Property.
Collateral Access Agreement shall mean an agreement reasonably satisfactory in
form and substance to the Lender executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of real estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Lender's Lien on the
Collateral, (ii) releases or subordinates such Person's Liens in the Collateral
held by such Person or located on such real estate, (iii) provides the Lender
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate, (iv) as to any landlord, provides the Lender with a
reasonable time to sell and dispose of the Collateral from such Real Estate, and
(v) makes such other agreements with the Lender as the Lender may reasonably
require.
Collateral Documents shall have such meaning specified in Section 5.1.11 [Liens
in the Collateral].
Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.
Commitment shall mean as to the Lender the aggregate of its Revolving Credit
Commitment and pursuant to Section 2.10 hereof.
Compliance Certificate shall have the meaning specified in Section 7.3.3
[Certificate of the Borrowers].

3

--------------------------------------------------------------------------------




Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Lender by dividing (x) the Published Rate by (y) a number equal to 1.00 minus
the LIBOR Reserve Percentage on such day.
Dollar, Dollars, U.S. Dollars and the symbol.$. shall mean lawful money of the
United States of America.
Drawing Date shall have the meaning specified in Section 2.6.3 [Disbursements,
Reimbursement].
DSW shall mean DSW Inc., a corporation organized and existing under the laws of
the State of Ohio.
Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial, provincial and foreign Laws (including common law), constitutions,
statutes, treaties, regulations, rules, ordinances and codes and any consent
decrees, settlement agreements, judgments, orders, directives, policies or
programs issued by or entered into with an Official Body pertaining or relating
to: (i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.
Equity Interests shall have the meaning specified in Section 5.1.2 [Subsidiaries
and Owners; Investment Companies].
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Affiliate shall mean any trade or business (whether or not incorporated)
under common control with any Borrower and are treated as a single employer
under Section 414 of the Code.
ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by a
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 404 lA of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon any Borrower or any ERISA Affiliate.
ERISA Group shall mean the Borrowers and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control and all other entities which,

4

--------------------------------------------------------------------------------




together with the Borrowers, are treated as a single employer under Section 414
of the Internal Revenue Code.
Eurocurrency Liabilities shall have the meaning specified in the definition of
“LIBOR Reserve Percentage”.
Event of Default shall mean any of the events described in Section 8.1 [Events
of Default] and referred to therein as an “Event of Default.”
Excluded Property shall mean any of the following property of any Loan Party:
(i) all rights, priorities and privileges relating to any real property in which
any Loan Party has an interest and any leases or sub-leases of any real
property; (ii) all rights, priorities and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including domain names, copyrights, copyright licenses, patents,
patent licenses, trademarks, trademark licenses and trade secrets, and any right
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom; (iii)
depository accounts used solely for payroll, medical expenses and payments,
pension benefits, employee withholding or other benefits, taxes, and stock
options; (iv) interests in life insurance; (v) goods or other tangible property
not located in the US; (vi) interests or investments in joint ventures, the
constituent documents or shareholder or member agreements of or for which
prohibit the granting of collateral; (vi) the WF Collateral Account; and (vii)
all property of any Loan Party other than Accounts, Inventory and proceeds
thereof.


Excluded Taxes shall mean, with respect to the Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which any Loan Party is
located, and (c) in the case of the Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of the Lender with respect to
an applicable interest in the Loan or Commitment pursuant to a law in effect on
the date on which (i) the Lender acquires such interest in the Loan or
Commitment or (ii) such Lender changes its lending office, and (d) any U.S.
federal withholding Taxes imposed under FATCA.
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Existing Letters of Credit shall mean each of the letters of credit issued or
deemed issued under the Existing Loan Agreement and described on Schedule
1.l(B).
Existing Loan Agreement shall mean that certain Credit Agreement dated as of
June 30, 2010, by and among the Borrowers, the Guarantors thereto, the Lenders
thereto, PNC Bank, National Association, as Lender, PNC Capital Markets LLC, as
Sole Book Runner and Sole Lead Arranger, Bank of America, N.A., as Syndication
Agent and Documentation Agent, and Fifth Third Bank and Wells Fargo Retail
Finance, LLC, as Managing Agents, as amended and in effect immediately prior to
the Closing Date.
Expiration Date shall mean, with respect to the Revolving Credit Commitment,
July 31, 2018.

5

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Lender (for purposes of this definition, an “Alternate
Source”) (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Lender at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrowers, effective on the date of any such change.
Fee Letter shall mean that Fee Letter Agreement dated the Closing Date, as may
be supplemented and amended, between the Borrower and the Lender.
Financial Statement Inventory shall mean “inventories” as shown on DSW's
consolidated balance sheet, calculated in accordance with GAAP.
GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.
Guarantor shall mean with respect to the Obligations of the Borrowers, each of
the parties to this Agreement which is designated as a “Guarantor” on the
signature page hereof and each other Person which joins this Agreement as a
Guarantor after the date hereof.
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(D)(2), or in such other form as is
reasonably acceptable to the Lender.
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other

6

--------------------------------------------------------------------------------




suretyship arrangement and any other form of assurance against loss, except (i)
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business, (ii) warranties made in the ordinary course of
business, (iii) liabilities to any lessor by a Loan Party, (iv) indemnities in
contracts of Indebtedness permitted hereunder, and (v) indemnities in respect of
statutory obligations, bonding, brokerage, financial contracts, acquisitions,
divestures and other customary business contracts.
Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit l.l(F), or in such other form as
is reasonably acceptable to the Lender) executed and delivered by each of the
Guarantors.
ICC shall have the meaning specified in Section 10.11.1 [Governing Law].
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (v) any other transaction (including forward sale or purchase
agreements, Capital Leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses and liabilities with respect to operating leases incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than sixty (60) days
past due), or (vi) any Guaranty of Indebtedness for borrowed money.
Indemnified Taxes shall mean Taxes other than Excluded Taxes.
Indemnitee shall have the meaning specified in Section 10.3.2 [Indemnification
by the Loan Parties].
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries pursuant to the Loan Documents relating to the Loan Parties
or any of such Subsidiaries or any of their respective businesses, other than
any such information that is available to the Lender on a non-confidential basis
prior to disclosure by the Loan Parties or any of their Subsidiaries.
Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrowers are requesting new Loans, or (ii) the date of renewal of
or conversion to the LIBOR Rate Option, if the Borrowers are renewing or
converting to the LIBOR Rate Option to outstanding Loans. Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (B)
the Borrowers shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by DSW or any of its Subsidiaries in order

7

--------------------------------------------------------------------------------




to provide protection to, or minimize the impact upon, the Borrowers, the
Guarantors and/or their Subsidiaries of increasing floating rates of interest
applicable to Indebtedness.
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
Inventory shall mean “inventory” as defined in the UCC and also shall mean any
and all goods, merchandise and other personal property, including, without
limitation, goods in transit, wheresoever located and whether now owned or
hereafter acquired by any Loan Party which are or may at any time be held as raw
materials, finished goods, work-in-process, supplies or materials used or
consumed in the such Loan Party's business or held for sale or lease, including,
without limitation, (a) all such property the sale or other disposition of which
has given rise to Accounts and which has been returned to or repossessed or
stopped in transit by such Loan Party, and (b) all packing, shipping and
advertising materials relating to all or any such property. All Inventory shall
be subject to the Lender's Prior Security Interest.
Inventory Coverage Ratio shall mean on a consolidated basis, ratio of Financial
Statement Inventory of DSW and its consolidated Subsidiaries divided by the
Revolving Credit Commitment.
IRS shall mean the Internal Revenue Service.
ISP98 shall have the meaning specified in Section 10.12.1 [Governing Law].
Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by the Lender or its Affiliate.
Lender shall mean PNC Bank, National Association, and its successors and
assigns.
Letter of Credit shall mean each Existing Letter of Credit.
Letter of Credit Borrowing shall have the meaning specified in Section 2.6.3
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.6.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.6.1
[Issuance of Letters of Credit].
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Lender by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/l00th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAMl (or on such other
substitute Bloomberg page that displays rates at which U.S. Dollar deposits are
offered by leading banks in the London interbank

8

--------------------------------------------------------------------------------




deposit market), or the rate which is quoted by another source selected by the
Lender which has been approved by the British Bankers' Association as an
authorized information vendor for the purpose of displaying rates at which U.S.
Dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAMl (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Lender at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. LIBOR may also be expressed by the following formula:
LIBOR Rate =
London interbank offered rates quoted by Bloomberg or appropriate successor as
shown on Bloomberg Page BBAM1

1.00 - LIBOR Reserve Percentage
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Lender shall give
prompt notice to the Borrowers of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.
LIBOR Rate Option shall mean the option of Borrowers to have Loans bear interest
at the rate and under the terms set forth in Section 3.1.l(ii) [Revolving Credit
LIBOR Rate Option].
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
Loan Documents shall mean this Agreement, the Guaranty Agreement, the Notes, the
Compliance Certificates, the Fee Letter and any other instruments or documents
delivered in connection herewith or therewith.
Loan Parties shall mean the Borrower and the Guarantors.
Loan Party Equity Interests shall have the meaning specified in Section 5.1.2
[Subsidiaries and Owners; Investment Companies].
Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests].
Loans shall mean collectively, and Loan shall mean separately all Revolving
Credit Loans or any Revolving Credit Loan.

9

--------------------------------------------------------------------------------




Material Adverse Change shall mean any set of circumstances or events which (a)
has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or could
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay or perform any of the Obligations,
or (d) impairs materially or could reasonably be expected to impair materially
the ability of the Lender, to the extent permitted, to enforce its legal
remedies pursuant to this Agreement or any other Loan Document.
Minimum Cash Requirement shall mean, as of any date of determination, cash and
cash equivalents, and other short-term investments (as determined in accordance
with GAAP), of not less than $125,000,000.
Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 400l(a)(3) of ERISA and to
which any Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
Notes shall mean, collectively, the promissory notes in the form of Exhibit
1.1(G)(l) evidencing the Revolving Credit Loans.
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, or any
other Loan Document whether to the Lender provided for under such Loan Documents
(including all interest, fees, expenses, indemnities and other amounts that
accrue after the commencement of any case or proceeding by or against any
Borrower or any of its Subsidiaries under the Bankruptcy Code, whether or not
allowed in such case or proceeding), (ii) any Lender Provided Interest Rate
Hedge, and (iii) any Other Lender Provided Financial Service Product.
Official Body shall mean the government of the United States of America, or any
political subdivision thereof, whether state, local, territorial or provincial,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which the Lender or Affiliate of the Lender provides any of
the following products or services to any of the Loan Parties: (i) (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, (g) foreign currency exchange, or (h) such other similar
agreements or arrangements as, with respect to this clause (h), are mutually
agreed by the Lender and DSW, and (ii) following the occurrence of an Event of
Default, wire transfer services.

10

--------------------------------------------------------------------------------




Other Taxes shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
Order shall have the meaning specified in Section 2.6.9 [Liability for Acts and
Omissions].
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder, termination of the Commitments and expiration
or termination of all Letters of Credit (or with respect to any undrawn Letters
of Credit, the full Cash Collateralization thereof or the supporting thereof by
another letter of credit from an issuing bank and on terms reasonably
satisfactory to the Lender).
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained any Borrower or any
ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.
Permitted Acquisition shall mean an Acquisition in which all of the following
conditions are satisfied:
(i)No Event of Default or Potential Default then exists or would arise from the
consummation of such Acquisition;


(ii)Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;


(iii)The Borrower shall have furnished the Lender with ten (10) Business Days'
prior written notice of such intended Acquisition and shall have furnished the
Lender with a current draft of the Acquisition Documents (and final copies
thereof as and when executed), a summary of any due diligence undertaken by the
Loan Parties in connection with such Acquisition, appropriate financial
statements of the Person which is the subject of such Acquisition, proforma
projected financial statements for the twelve (12) month period following such
Acquisition after giving effect to such Acquisition (including balance sheets,
cash flows and income statements by month for the acquired Person, individually,
and on a consolidated basis with all Loan Parties), and such other information
as the Lender may reasonably require, all of which shall be reasonably
satisfactory to the Lender;


(iv)Either (i) the legal structure of the Acquisition shall be reasonably
acceptable to the Lender in its discretion, or (ii) the Loan Parties shall have
provided the Lender with a favorable solvency opinion from an unaffiliated third
party valuation firm reasonably satisfactory to the Lender;

11

--------------------------------------------------------------------------------




(v)After giving effect to the Acquisition, if the Acquisition is an Acquisition
of equity interests, a Loan Party shall acquire and own, directly or indirectly,
a majority of the equity interests in the Person being acquired and shall
control a majority of any voting interests or shall otherwise control the
governance of the Person being acquired;


(vi)Any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation, amalgamation or stock acquisition, the Person which is
the subject of such Acquisition shall be engaged in, a business otherwise
permitted to be engaged in by a Loan Party under this Agreement;


(vii)If the Person which is the subject of such Acquisition will be maintained
as a Subsidiary of a Loan Party, or if the assets acquired in an Acquisition
will be transferred to a Subsidiary which is not then a Loan Party, such
Subsidiary shall have been joined as a Borrower or as a Guarantor hereunder, as
the Lender shall determine, and the Lender shall have received a first priority
security and/or mortgage interest in such Subsidiary's equity interests and
property of such Subsidiary and of the same nature as constitutes Collateral
under the Collateral Documents; and


(viii)(A)The Borrower (I) shall have on hand the Minimum Cash Requirement
immediately prior to and after giving effect to such Acquisition and (II) the
Revolving Credit Availability immediately prior to, and after giving effect to,
such Acquisition is greater than $50,000,000, or (B) such Acquisition shall have
been approved in writing by the Lender.


Permitted Liens shall mean:
(i)Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;


(ii)Pledges or deposits made in the ordinary course of business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old-age pensions or other
social security programs;


(iii)Statutory Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable, Liens of customs brokers, freight forwarders
and common carriers incurred in the ordinary course of business that are not
overdue and which attach solely to the property in their possession, and Liens
of landlords securing obligations to pay lease payments that are not yet due and
payable or in default;


(iv)Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;


(v)Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;


(vi)Liens, security interests and mortgages in favor of the Lender and their
Affiliates securing the Obligations (including Lender Provided Interest Rate
Hedges and Other Lender Provided Financial Services Obligations);



12

--------------------------------------------------------------------------------




(vi)Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under Capital Leases and operating leases permitted in Section 7.2.14 [Capital
Expenditures] securing obligations of such Loan Party or Subsidiary to the
lessor under such leases;


(vii)Any Lien existing on the date of this Agreement and described on Schedule
l. l(C), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;


(viii)Purchase Money Security Interests and Capital Leases; provided that the
aggregate amount of loans and deferred payments secured by such Purchase Money
Security Interests and Capital Leases shall not exceed $20,000,000 at any time
outstanding (excluding for the purpose of this computation any loans or deferred
payments secured by Liens described on Schedule 1.1(C));


(ix)Liens on unearned insurance premiums in connection with insurance premium
financing in the ordinary course of business;


(x)Liens in favor of landlords on leasehold improvements financed by allowances
or advances provided by such landlords pursuant to lease arrangements;


(xi)Liens in favor of consignors on (A) inventory consigned by such consignors
to a Loan Party, and (B) proceeds of such inventory;


(xii)The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within forty-five
(45) days of entry, and in either case they do not affect the Collateral or, in
the aggregate, materially impair the ability of any Loan Party to perform the
Obligations hereunder or under the other Loan Documents:


(1)Claims or Liens for taxes, assessments or charges due and payable and subject
to interest or penalty; provided that the applicable Loan Party maintains such
reserves or other appropriate provisions as shall be required by GAAP and pays
all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;


(2)Claims, Liens or encumbrances upon, and defects of title to, real or personal
property other than the Collateral, including any attachment of personal or real
property or other legal process prior to adjudication of a dispute on the
merits;


(3)Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens;


(4)Liens resulting from final judgments or orders described in Section 8.1.6
[Final Judgments or Orders]; and


(5)Liens in respect of the WF Collateral Account.


Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

13

--------------------------------------------------------------------------------




Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
Prime Rate shall mean the interest rate per annum announced from time to time by
the Lender at its Principal Office as its then prime rate, which rate may not be
the lowest or most favorable rate than being charged commercial borrowers or
others by the Lender. Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.
Principal Office shall mean the main banking office of the Lender in Pittsburgh,
Pennsylvania.
Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the UCC in the Collateral which is
subject only to statutory Liens for taxes not yet due and payable, Purchase
Money Security Interests or other Permitted Liens having priority by operation
of Law.
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. Dollar deposits are offered by leading banks in the Londoninterbank
deposit market for a one month period as published in another publication
selected by the Lender).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
Reimbursement Obligation shall have the meaning specified in Section 2.6.3
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect (including, without limitation, the
Bankruptcy Code), or for the appointment of a receiver, monitor, interim
monitor, liquidator, assignee, custodian, trustee, sequestrator, conservator (or
similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
Revolving Credit Availability shall mean, as of any date of determination
thereof by the Lender the result, if a positive number, of (a) the Revolving
Credit Commitment minus (b) the Revolving Facility Usage. In calculating
Revolving Credit Availability at any time and for any purpose under this
Agreement, the Borrower shall certify to the Lender that all accounts payable
and taxes are being paid on a timely basis.
Revolving Credit Commitment shall mean $50,000,000.

14

--------------------------------------------------------------------------------




Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lender to the Borrower pursuant to Section 2.1 [Revolving Credit Commitment]
or Section 2.6.3 [Disbursements, Reimbursement].
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans and the Letter of Credit Obligations.
Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit l.l(H) executed and delivered by each of the Loan Parties to the
Lender.
Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person's property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability. The determination of the sum of a Person's properties at a fair
valuation or the present fair saleable value of a Person's properties shall be
made on a going concern basis unless, at the time of such determination, the
liquidation of the business in which such properties are used or useful is in
process or is demonstrably imminent.
Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business.
Statements shall have such meaning specified in Section 5.1.6(i) [Historical
Statements].
Subordinated Indebtedness shall mean Indebtedness which is expressly
subordinated in right of payment to prior Payment In Full and which is in form
and on terms approved in writing by the Lender.
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than fifty percent (50%) of the outstanding voting securities or other
interests normally entitled to vote for the election of one or more directors or
trustees (regardless of any contingency which does or may suspend or dilute the
voting rights) is at such time owned directly or indirectly by such Person or
one or more of such Person's Subsidiaries, or (ii) which is controlled or
capable of being controlled by such Person or one or more of such Person's
Subsidiaries.
Subsidiary Equity Interests shall have the meaning specified in Section 5.1.2
[Subsidiaries and Owners; Investment Companies].

15

--------------------------------------------------------------------------------




Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.
UCC shall mean the Uniform Commercial Code as in effect from time to time in the
State of Ohio; provided, however, that if a term is defined in Article 9 of the
Uniform Commercial Code differently than in another Article thereof, the term
shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than the State of Ohio, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case maybe.
UCP shall have the meaning specified in Section 10.11.1 [Governing Law].
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107- 56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
WF Collateral Account shall mean each deposit account of DSW Inc. at Wells Fargo
Bank, National Association designated as a "Collateral Account," including the
deposit account disclosed to the Lender as of the date hereof, all right, title
and interest of DSW in such Collateral Account, the cash and any other amounts
on deposit in such Collateral Account from time to time, and all interest and
other distributions arising out of or in respect of the foregoing.


1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person's successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.


1.3Accounting Principles Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 7.2 [Negative Covenants] (and all defined terms used in
the definition of any accounting term used in Section 7.2 [Negative Covenants]
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied

16

--------------------------------------------------------------------------------




on a basis consistent with those used in preparing Statements referred to in
Section 5.1.6(i) [Historical Statements]. In the event of any change after the
date hereof in GAAP, and if such change would affect the computation of any of
the financial covenants set forth in Section 7.2 [Negative Covenants], then the
parties hereto agree to endeavor, in good faith, to agree upon an amendment to
this Agreement that would adjust such financial covenants in a manner that would
preserve the original intent thereof, provided that, until so amended such
financial covenants shall continue to be computed in accordance with GAAP prior
to such change therein. Notwithstanding the foregoing, (i) for purposes of
determining compliance with any provision of this Agreement (including the
computation of any financial covenant), the determination of whether a lease is
to be treated as an operating lease or capital lease shall be made without
giving effect to any change in accounting for leases pursuant to GAAP resulting
from the implementation of proposed Accounting Standards Update (ASU) Leases
(Topic 840) and (ii) the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.


2. REVOLVING CREDIT FACILITIES


2.1 Revolving Credit Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, the Lender
agrees to make Revolving Credit Loans to the Borrower at any time or from time
to time on or after the date hereof to the Expiration Date; provided that after
giving effect to each such Loan, the aggregate amount of Revolving Credit Loans
shall not exceed the Revolving Credit Commitment minus the outstanding Letter of
Credit Obligations. Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.


2.2    Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request the Lender
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 3.2 [Interest
Periods], by delivering to the Lender, not later than 1:00 p.m., (i) three (3)
Business Days prior to the proposed Borrowing Date with respect to the making of
Revolving Credit Loans to which the LIBOR Rate Option applies or the conversion
to or the renewal of the LIBOR Rate Option for any Loans; and (ii) the same
Business Day of the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to conversion to the Base Rate Option
for any Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.2. or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Lender may rely on the authority of any individual making
such a telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amounts shall be in (x) integral
multiples of $500,000 and not less than $1,000,000 for each Borrowing Tranche
under the LIBOR Rate Option, and (y) integral multiples of $100,000 and not less
than $500,000 for each Borrowing Tranche under the Base Rate Option.


2.3    Making Revolving Credit Loans; Repayment of Revolving Credit Loans.


2.3.1. Making Revolving Credit Loans. The Lender shall, promptly after receipt
by it of a Loan Request pursuant to Section 2.2 [Revolving Credit Loan Requests]
fund such Revolving Credit Loans to the Borrower in immediately available funds
at the Principal Office prior to 1:00 p.m., on the applicable Borrowing Date.



17

--------------------------------------------------------------------------------




2.3.2. Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.


2.4     Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans, together with interest thereon,
shall be evidenced by a revolving credit Note, dated the Closing Date payable to
the order of the Lender in a face amount equal to the Revolving Credit
Commitment.


2.5     Use of Proceeds. The proceeds of the Loans shall be used to (i)
refinance certain Indebtedness of the Borrower under the Existing Loan
Agreement, (ii) pay fees and expenses associated with the financing contemplated
herein, (iii) provide for the ongoing working capital requirements and for other
general corporate purposes of the Borrower, in the case of each of clauses (i),
(ii) and (iii) to the extent permitted hereunder.


2.6    Letter of Credit Subfacility.


2.6.1.    Issuance of Letters of Credit. The Borrower and the Lender agree that
the Existing Letters of Credit shall be deemed Letters of Credit as if issued
hereunder. Other than the Existing Letters of Credit, the Borrower shall not be
permitted to request the issuance of any additional Letters of Credit and the
Existing Letters of Credit shall not be permitted to be amended, renewed or
extended and shall expire on the expiration date set forth in such Existing
Letter of Credit, or as cancelled as may be set forth therein.


2.6.2.    Letter of Credit Fees. The Borrower shall pay to the Lender a fee (the
“Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate
(computed on the basis of a year of 360 days and actual days elapsed), which
fees shall be computed on the daily average Letter of Credit Obligations, and
shall be payable quarterly in arrears on each Payment Date following issuance of
each Letter of Credit. The Borrower shall also pay to the Lender, the Lender's
then in effect customary fees and administrative expenses payable with respect
to the Letters of Credit as the Lender may generally charge or incur from time
to time in connection with the issuance, maintenance, amendment (if any),
assignment or transfer (if any), negotiation, and administration of Letters of
Credit.


2.6.3    Disbursements, Reimbursement. In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, the Lender
will promptly notify the Borrower thereof. Provided that it shall have received
such notice, the Borrower shall reimburse (such obligation to reimburse the
Lender shall sometimes be referred to as a “Reimbursement Obligation”) the
Lender prior to 1:00 p.m. on each date that an amount is paid by the Lender
under any Letter of Credit (each such date, a “Drawing Date”) by paying to the
Lender an amount equal to the amount so paid by the Lender. In the event the
Borrower fail to reimburse the Lender for the full amount of any drawing under
any Letter of Credit by 1:00 p.m. on the Drawing Date, the Borrower shall be
deemed to have requested that Revolving Credit Loans be made by the Lender under
the Base Rate Option or to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 6.2 [Each Loan or
Letter of Credit] other than any notice requirements. With respect to any
unreimbursed drawing that is not converted into Revolving Credit Loans under the
Base Rate Option in whole or in part as contemplated by this Section 2.6.3.
because of the Borrower's failure to satisfy the conditions set forth in Section
6.2 [Each Loan or Letter of Credit] other than any notice requirements, or for
any other reason, the Borrower shall be deemed to have incurred from the a
borrowing (each a “Letter of Credit Borrowing”) in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option.

18

--------------------------------------------------------------------------------




2.6.4.    Documentation. Each Loan Party agrees to be bound by the terms of the
Lender's application and agreement for Letters of Credit and the Lender's
written regulations and customary practices relating to Letters of Credit,
though such interpretation may be different from such Loan Party's own. In the
event of a conflict between such application or agreement and this Agreement,
this Agreement shall govern. It is understood and agreed that, except in the
case of gross negligence or willful misconduct (as determined by a final
non­appealable judgment of a court of competent jurisdiction), the Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party's instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.


2.6.5.    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Lender shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.


2.6.6.    Indemnity. The Borrower hereby agrees to protect, indemnify, pay and
save harmless the Lender from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Lender may incur or
be subject to as a consequence, direct or indirect, of the issuance of any
Letter of Credit, other than as a result of (A) the gross negligence or willful
misconduct of the Lender as determined by a final non-appealable judgment of a
court of competent jurisdiction or (B) the wrongful dishonor by the Lender of a
proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Official Body.


2.6.7.    Liability for Acts and Omissions. As between any Loan Party and the
Lender, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Lender
shall not be responsible for any of the following, including any losses or
damages to any Loan Party or other Person or property relating therefrom: (i)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Lender shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Lender,
including any act or omission of any Official Body, and none of the above shall
affect or impair, or prevent the vesting of, any of the Lender's rights or
powers hereunder. Nothing in the preceding sentence shall relieve the Lender
from liability for the Lender's gross negligence or willful misconduct (as
determined by a final non-appealable judgment of a court of competent
jurisdiction) in connection with actions or omissions described in such clauses
(i) through

19

--------------------------------------------------------------------------------




(viii) of such sentence. In no event shall the Lender be liable to any Loan
Party for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys' fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit. Without limiting the generality of the foregoing, the
Lender (i) may rely on any oral or other communication believed in good faith by
the Lender to have been authorized or given by or on behalf of the applicant for
a Letter of Credit, (ii) may honor any presentation if the documents presented
appear on their face substantially to comply with the terms and conditions of
the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
Lender; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and (vi)
may settle or adjust any claim or demand made on the Lender in any way related
to any order issued at the applicant's request to an air carrier, a letter of
guarantee or of indemnity issued to a carrier or any similar document (each an
“Order”) and honor any drawing in connection with any Letter of Credit that is
the subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit. In furtherance and extension and not in limitation
of the specific provisions set forth above, any action taken or omitted by the
Lender under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Lender under any resulting liability to the Borrower.


2.7.    Increase in Revolving Credit Commitment. Provided that there is no
default of Event of Default or event then existing or would arise therefrom, and
the Lender has reviewed the Borrower's request for increase, the Borrower, at
its option, may request that the Revolving Credit Commitment be increased to an
amount not to exceed $100,000,000 on terms and conditions similar to those
applicable to the existing portion of the Revolving Credit Commitment, provided
that after giving effect to any increase, the Revolving Credit Commitment shall
not exceed $150,000,000. The Lender and any Participants shall initially have
the right to increase the Revolving Credit Commitment however nothing herein
shall be deemed a commitment by the Lender or any Participant to provide any
such increase so requested by the Borrower.


2.8    Reduction of Revolving Credit Commitment. The Borrower shall have the
right at any time after the Closing Date upon five (5) days' prior written
notice to the Lender to permanently reduce the Revolving Credit Commitment, in
whole multiples of $5,000,000, or to terminate completely the Revolving Credit
Commitment, without penalty or premium except as hereinafter set forth; provided
that any such reduction or termination shall be accompanied by prepayment of the
Loans, the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 4.7 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitment as
so reduced or terminated. Any notice to reduce or terminate the Revolving Credit
Commitment under this Section 2.8 shall be irrevocable.


2.9    Unused Portion of Revolving Credit Facility. The Borrower shall pay to
the Lender an amount equal set forth in the Fee Letter of the Average Daily
Revolving Credit Availability calculated on the basis of a 360 day year for the
actual number of days elapsed and payable quarterly in arrears.

20

--------------------------------------------------------------------------------






3.    INTEREST RATES


3.1    Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or the LIBOR Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than six (6) Borrowing Tranches in
the aggregate among all of the Loans and provided further that if an Event of
Default or Potential Default exists and is continuing, the Borrower may not
request, convert to, or renew the LIBOR Rate Option for any Loans and the Lender
may demand that all existing Borrowing Tranches bearing interest under the LIBOR
Rate Option shall be converted immediately to the Base Rate Option subject to
the obligation of the Borrower to pay any indemnity under Section 4.7
[Indemnity] in connection with such conversion. If at any time the designated
rate applicable to any Loan exceeds the Lender's highest lawful rate, the rate
of interest on such Loan shall be limited to the Lender's highest lawful rate.


3.1.1    Revolving Credit Interest Rate Options. The Borrower shall have the
right to select from the following Interest Rate Options applicable to the
Revolving Credit Loans:


(i)Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate;


(ii)Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the LIBOR Rate plus the
Applicable Margin.


3.1.2.    Rate Quotations. The Borrower may call the Lender on or before the
date on which a Loan Request is to be delivered to receive an indication of the
rates then in effect, but it is acknowledged that such projection shall not be
binding on the Lender nor affect the rate of interest which thereafter is
actually in effect when the election is made.


3.2    Interest Periods. At any time when the Borrower shall select, convert to
or renew a LIBOR Rate Option, as applicable, the Borrower shall notify the
Lender thereof at least three (3) Business Days prior to the effective date of
such LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option, as
applicable:


3.2.1.    Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of $500,000 and not less than
$1,000,000; and


3.2.2.    Renewals. In the case of the renewal of a LIBOR Rate Option, at the
end of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.



21

--------------------------------------------------------------------------------




3.3    Interest and Fees After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the Lender:


3.3.1.    Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and
the rate of interest for each Loan otherwise applicable pursuant to Section
2.6.2 [Letter of Credit Fees] or Section 3.1 [Interest Rate Options],
respectively, shall be increased by two percent (2.0%) per annum;


3.3.2.    [Reserved]


3.3.3.Acknowledgment. Each Borrower acknowledges that the increase in rates
referred to in this Section 3.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lender are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by the
Lender.


3.4    LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.


3.4.1.    Unascertainable. If on any date on which a LIBOR Rate would otherwise
be determined, the Lender shall have reasonably determined that:


(i)adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or


(ii)a contingency has occurred which materially and adversely affects the London
interbank eurodollar market relating to the LIBOR Rate,


then the Lender shall have the rights specified in Section 3.4.3 [Lender's
Rights].
3.4.2.    Illegality; Increased Costs; Deposits Not Available. If at any time
the Lender shall have reasonably determined that:


(i)the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by the Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or


(ii)such LIBOR Rate Option will not adequately and fairly reflect the cost to
the Lender of the establishment or maintenance of any such Loan, or


(iii)after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to the Lender
with respect to such Loan, or to banks generally, in the interbank eurodollar
market, then the Lender shall have the rights specified in Section 3.4.3
[Lender's Rights].


3.4.3.    Lender's Rights. In the case of any event specified in Section 3.4.1
[Unascertainable] above, the Lender shall promptly so notify the Borrower
thereof, and in the case of an event specified in Section 3.4.2 [Illegality;
Increased Costs; Deposits Not Available] above, the Lender shall promptly notify
the Borrower. Upon such date as shall be specified in such notice (which shall
not be earlier than the date such notice is given), the obligation of the
Lender, to allow the Borrower to select, convert to or renew a LIB OR Rate
Option shall be suspended until the Lender shall have later notified the
Borrower, or the Lender

22

--------------------------------------------------------------------------------




shall have later notified the determination that the circumstances giving rise
to such previous determination no longer exist. If at any time the Lender makes
a determination under Section 3.4.1 [Unascertainable] and the Borrower have
previously notified the Lender of their selection of, conversion to or renewal
of a LIBOR Rate Option and such Interest Rate Option has not yet gone into
effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If the Lender makes a determination under Section 3.4.2
[Illegality; Increased Costs; Deposits Not Available], the Borrower shall,
subject to the Borrower's indemnification Obligations under Section 4.7
[Indemnity], as to any Loan of the Lender to which a LIBOR Rate Option applies,
on the date specified in such notice either convert such Loan to the Base Rate
Option otherwise available with respect to such Loan or prepay such Loan in
accordance with Section 4.3 [Voluntary Prepayments]. Absent due notice from the
Borrowers of conversion or prepayment, such Loan shall automatically be
converted to the Base Rate Option otherwise available with respect to such Loan
upon such specified date.


3.5    Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 3.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Revolving Credit Base Rate Option commencing upon the last day of the
existing Interest Period.


4.    PAYMENTS


4.1    Payments. All payments and prepayments to be made in respect of
principal, interest, Letter of Credit Fees or other fees or amounts due from the
Borrower hereunder shall be payable prior to 1:00 p.m. on the date when due
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower, and without set-off, counterclaim or
other deduction of any nature, and an action therefor shall immediately accrue.
Such payments shall be made to the Lender at its Principal Office in U.S.
Dollars, in immediately available funds.


4.2    Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 4.4 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).


4.3    Voluntary Prepayments.


4.3.1    Right to Prepay. The Borrower shall have the right at their option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 4.5 [Increased Costs] and Section 4.7
[Indemnity]). Whenever the Borrower desires to prepay any part of the Loans,
they shall provide a prepayment notice to the Lender by 1:00 p.m. at least one
(1) Business Day prior to the date of prepayment of the Revolving Credit Loans
setting forth the following information:


(w)the date, which shall be a Business Day, on which the proposed prepayment is
to be made;


(x)a statement indicating the application of the prepayment between the
Revolving Credit Loans;



23

--------------------------------------------------------------------------------




(y)a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and


(z)the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) $500,000 for any
Revolving Credit Loan.


All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in Section
3.4.3 [Lender's Rights], if the Borrower prepays a Loan but fail to specify the
applicable Borrowing Tranche which the Borrower is prepaying, the prepayment
shall be applied first to Loans to which the Base Rate Option applies, then to
Loans to which the LIBOR Rate Option applies. Any prepayment hereunder shall be
subject to the Borrower's Obligation to indemnify the Lender under Section 4.10
[Indemnity].
4.4    [Reserved]


4.5    Increased Costs.


4.5.1.    Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Lender;


(ii)subject the Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, or any Loan under the LIBOR Rate Option made by
it, or change the basis of taxation of payments to the Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 4.6 [Taxes] and
the imposition of, or any change in the rate of, any Excluded Tax payable by the
Lender); or


(iii)impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or any Loan under the LIBOR Rate Option
made by the Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
the Lender in issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit), or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest
or any other amount) then, upon request of the Lender, the Borrower will pay to
the Lender, such additional amount or amounts as will compensate the Lender for
such additional costs incurred or reduction suffered.
4.5.2.    Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or any lending office of such Lender or the Lender's
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on the Lender's capital or on the capital
of the Lender's holding company, if any, as a consequence of this Agreement, the
Commitments of the Lender or the Loans made by the Lender, or the Letters of
Credit issued by the Lender, to a level below

24

--------------------------------------------------------------------------------




that which the Lender or the Lender's holding company could have achieved but
for such Change in Law (taking into consideration such Lender's the Lender's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to the Lender such additional amount or amounts as will
compensate the Lender or the Lender's holding company for any such reduction
suffered.


4.5.3.    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of the Lender setting forth the amount or
amounts necessary to compensate the Lender or its holding company, as the case
may be, as specified in Section 4.5.1 [Increased Costs Generally] or Section
4.5.2 [Capital Requirements] and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.


4.5.4.    Delay in Requests. Failure or delay on the part of the Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
the Lender's right to demand such compensation, provided that the Borrower shall
not be required to compensate the Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that the Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of the Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).


4.6    Taxes.


4.6.1.    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Official Body in accordance with applicable
Law.


4.6.2.    Payment of Other Taxes by the Borrower. Without limiting the
provisions of Section 4.6.1 [Payments Free of Taxes] above, the Borrower shall
timely pay any Other Taxes to the relevant Official Body in accordance with
applicable Law.


4.6.3.    Indemnification by the Borrower; Treatment of Certain Refunds.


4.6.3.1.    Indemnification By the Borrower. The Borrower shall indemnify the
Lender, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Lender, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrower by the Lender shall be conclusive absent manifest
error.



25

--------------------------------------------------------------------------------




4.6.3.2.    Treatment of Certain Refunds. If the Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to Section 4.6.3.1
[Indemnification By the Borrower], it shall pay to the Borrower an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Lender, and without interest (other than any interest paid by
the relevant Official Body with respect to such refund), provided that the
Borrower, upon the request of the Lender agree to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Official Body) to the Lender in the event that the Lender is required
to repay such refund to such Official Body. This Section 4.6.3.2 shall not be
construed to require the Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.


4.6.4.    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to an Official Body, the
Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.


4.7.    Indemnity. In addition to the compensation or payments required by
Section 4.5 [Increased Costs] or Section 4.6 [Taxes], the Borrower shall
indemnify the Lender against all liabilities, losses or expenses (including loss
of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
the Lender sustains or incurs as a consequence of any:


(i)    payment, prepayment, conversion or renewal of any Loan to which a LIBOR
Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),
(ii)    attempt by any Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.2
[Revolving Credit Loan Requests] or Section 3.2 [Interest Periods] or notice
relating to prepayments under Section 4.3 [Voluntary Prepayments],or
(iii)    default by any Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of any Borrower to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.
If the Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as the Lender shall deem
reasonable) to be necessary to indemnify the Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to the
Lender ten (10) Business Days after such notice is given.

26

--------------------------------------------------------------------------------




5.    REPRESENTATIONS AND WARRANTIES


5.1    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Lender and each of the Lender as follows:


5.1.1    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in each
jurisdiction listed on Schedule 5.1.1 and in all other jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary, except where the failure
to be so licensed, qualified and in good standing is not reasonably likely to
result in a Material Adverse Change, (iv) has full power to enter into, execute,
deliver and carry out this Agreement and the other Loan Documents to which it is
a party, to incur the Indebtedness contemplated by the Loan Documents and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 5.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so would not constitute a Material Adverse Change, and (vi)
has good and, as to real property, marketable title to or valid leasehold
interest in all properties, assets and other rights which it purports to own or
lease or which are reflected as owned or leased on its books and records, free
and clear of all Liens and encumbrances except Permitted Liens. No Event of
Default or Potential Default exists or is continuing.


5.1.2.    Subsidiaries and Owners; Investment Companies. As of the Closing Date,
Schedule 5.1.2 states (i) the name of each of the Loan Parties' Subsidiaries,
its jurisdiction of organization and the amount, percentage and type of equity
interests in such Subsidiary (the “Subsidiary Equity Interests”), (ii) the name
of each holder of an equity interest in each Loan Party (other than DSW), the
amount, percentage and type of such equity interest (the “Loan Party Equity
Interests”), and (iii) any options, warrants or other rights outstanding to
purchase any such equity interests referred to in clause (i) or (iii)
(collectively the “Equity Interests”). Each Loan Party and each Subsidiary of
each Loan Party has good and marketable title to all of the Subsidiary Equity
Interests it purports to own, free and clear in each case of any Lien and all
such Subsidiary Equity Interests have been validly issued, fully paid and
nonassessable. None of the Loan Parties or Subsidiaries of any Loan Party is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.”


5.1.3.    Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms.


5.1.4.    No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of

27

--------------------------------------------------------------------------------




formation, limited liability company agreement or other organizational documents
of any Loan Party or (ii) in any material respect, any Law or any agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries (other than
Liens granted under the Loan Documents). There is no default under such material
agreement (referred to above) and none of the Loan Parties or their Subsidiaries
is bound by any contractual obligation, or subject to any restriction in any
organization document, or any requirement of Law which is reasonably likely to
result in a Material Adverse Change. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents.


5.1.5.    Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which individually or in the aggregate are reasonably likely to
result in any Material Adverse Change. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Official Body which is reasonably likely to result in any
Material Adverse Change.


5.1.6.    Financial Statements.


(i)Historical Statements. The Borrower has delivered to the Lender copies of its
audited consolidated year-end financial statements for and as of the end of the
Borrower's fiscal year ended February 2, 2013. In addition, the Borrower has
delivered to the Lender copies of their unaudited consolidated interim financial
statements for the fiscal year to date and as of the end of the fiscal quarter
ended May 4, 2013 (all such annual and interim statements being collectively
referred to as the “Statements”). The Statements were compiled from the books
and records maintained by the Borrowers' management, are correct and complete
and fairly represent the consolidated financial condition of the Borrowers and
their Subsidiaries as of the respective dates thereof and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the interim
statements) to normal year-end audit adjustments.


(ii)Accuracy of Financial Statements. As of the respective dates of the
Statements, no Loan Party nor any Subsidiary of any Loan Party has any
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Statements or in the notes thereto, and except as
disclosed therein there are no unrealized or anticipated losses from any
commitments of any Loan Party or any Subsidiary of any Loan Party which may
cause a Material Adverse Change. Since February 2, 2013, no Material Adverse
Change has occurred.


5.1.7.    Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than twenty-five percent (25%) of the reasonable

28

--------------------------------------------------------------------------------




value of the assets of any Loan Party or Subsidiary of any Loan Party are or
will be represented by margin stock.


5.1.8.    Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, statement, agreement or other documents furnished to the
Lender in connection herewith or therewith, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact known to any Loan Party
which, individually or in the aggregate, is reasonably likely to result in a
Material Adverse Change except for those which have been disclosed to the Lender
and the Lender prior to or at the date hereof in connection with the
transactions contemplated hereby.


5.1.9.    Taxes. All federal, state, territorial, provincial and material local
and other tax returns required to have been filed with respect to each Loan
Party and each Subsidiary of each Loan Party have been filed, and payment or
adequate provision has been made for the payment of all taxes, fees, assessments
and other governmental charges which have or may become due pursuant to said
returns or to assessments received, except to the extent that such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.


5.1.10.    Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others, other than where any such failure or
conflict is not reasonably likely to result in a Material Adverse Change.


5.1.11.    Liens in the Collateral. The Liens in the Collateral granted to the
Lender pursuant to the Security Agreement (collectively, the “Collateral
Documents”) constitute and will continue to constitute Prior Security Interests.
All filing fees and other expenses in connection with the perfection of such
Liens have been or will be paid by the Loan Parties in accordance with Section
10.3.1 [Costs and Expenses] hereof.


5.1.12.    Insurance. The properties of each Loan Party and each of its
subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.


5.1.13.    ERISA Compliance. In each instance set forth in this Section 5.1.13,
except for those instances which are not reasonably likely to result in a
Material Adverse Change:


(i)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code (A)(l) has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto, or (2) is relying
on a letter from the IRS issued to the sponsor of a pre-approved Plan, and, (B)
to the best knowledge of the Borrowers, nothing has occurred which would
prevent, or cause the loss of, such qualification. Each Borrower and each ERISA
Affiliate have made in all material respects all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver

29

--------------------------------------------------------------------------------




or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.


(ii)No ERISA Event has occurred or, based upon facts known to the Loan Parties
as of the Closing Date, is reasonably likely to occur; (a) no Pension Plan has
any unfunded pension liability (i.e. excess of benefit liabilities over the
current value of that Pension Plan's assets, determined in accordance with the
assumptions used for funding the Pension Plan for the applicable plan year); (b)
no Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (c) no
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (d) no Borrower nor any
ERISA Affiliate has engaged in a transaction that is reasonably likely to be
subject to Sections 4069 or 4212(c) of ERISA.


5.1.14.    Environmental Matters. Each Loan Party is and, to the knowledge of
each respective Loan Party and each of its Subsidiaries is and has been in
compliance with applicable Environmental Laws, other than any noncompliance
which when aggregated with all such noncompliance is not reasonably likely to
result in a Material Adverse Change and except as disclosed on Schedule 5.1.14;
provided that such matters so disclosed are not reasonably likely in the
aggregate to result in a Material Adverse Change.


5.1.15.    Solvency. Before and after giving effect to each Loan and each
issuance of a Letter of Credit hereunder, each of the Loan Parties is, on a
consolidated basis, Solvent.


5.1.16.    Labor Matters. In each instance set forth in this Section 5.1.16,
except for those matters which are not reasonably likely to result in a Material
Adverse Change, (a) there are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Subsidiary thereof pending or, to
the knowledge of any Loan Party, threatened, (b) the hours worked by and
payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and any other applicable federal, state, provincial, territorial,
local or foreign Law dealing with such matters, (c).no Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law, (d) all payments due from
any Loan Party and its Subsidiaries, or for which any claim may be made against
any Loan Party or any of its Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits, have been paid or properly
accrued in accordance with GAAP as a liability on the books of such Loan Party,
(e) except as set forth on Schedule 5.1.16, no Loan Party or any Subsidiary is a
party to or bound by any collective bargaining agreement, management agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement,
(f) there are no representation proceedings pending or, to any Loan Party's
knowledge, threatened to be filed with the National Labor Relations Board, and
no labor organization or group of employees of any Loan Party or any Subsidiary
has made a pending demand for recognition, (g) there are no complaints, unfair
labor practice charges, grievances, arbitrations, unfair employment practices
charges or any other claims or complaints against any Loan Party or any
Subsidiary pending or, to the knowledge of any Loan Party, threatened to be
filed with any Official Body or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party or any of its Subsidiaries, and (h)
the consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party or
any of its Subsidiaries is bound.



30

--------------------------------------------------------------------------------




5.1.17.    Credit Card Arrangements. Annexed hereto as Schedule 5.1.17 is a list
describing all arrangements as of the Closing Date to which any Loan Party is a
party with respect to the processing and/or payment to such Loan Party of the
proceeds of any credit card charges and debit card charges for sales made by
such Loan Party.


5.2    Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrower shall promptly provide the Lender in writing
with such revisions or updates to such Schedule as may be necessary or
appropriate to update or correct same. No Schedule shall be deemed to have been
amended, modified or superseded by any such correction or update, nor shall any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Lender, in its sole and absolute discretion, shall have accepted
in writing such revisions or updates to such Schedule.


6.    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT


The obligation of the Lender to make Loans and to issue Letters of Credit
hereunder is subject to the performance by each of the Loan Parties of its
Obligations to be performed hereunder at or prior to the making of any such
Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:
6.1.    First Loans and Letters of Credit.


6.1.1.    Deliveries. On the Closing Date, the Lender shall have received each
of the following in form and substance reasonably satisfactory to the Lender:


(i)A certificate of each of the Loan Parties signed by an Authorized Officer of
each Borrower, dated the Closing Date stating that (x) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects as of the Closing Date, except to the extent such
representations and warranties are modified by “materiality” or “Material
Adverse Change” or words of similar import, in which case they are true and
correct in all respects, (w) the Loan Parties are in compliance with each of the
covenants and conditions hereunder, (x) no Potential Default or Event of Default
exists, and (y) no Material Adverse Change has occurred since February 2, 2013;


(ii)A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized, or alternatively downdate certificates since the date of the
certificate provided in respect of the Existing Loan Agreement;


(iii)This Agreement and each of the other Loan Documents signed by an Authorized
Officer of each Loan Party and all appropriate financing statements and
appropriate stock powers and certificates and other documents, instruments and
agreements evidencing the pledged

31

--------------------------------------------------------------------------------




Collateral, and evidence of filing of all Collateral Documents as may be
necessary to reflect valid and perfected first priority Liens in the Collateral;


(iv)A written opinion of each of Porter Wright Morris & Arthur LLP counsel for
the Loan Parties, each dated as of the Closing Date and opining as to the
matters set forth in Schedule 6.1.1;


(v)Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured and lender loss
payable endorsements attached thereto in form and substance satisfactory to the
Lender and its counsel naming the Lender as additional insured and lender loss
payee;


(vi)A duly completed Compliance Certificate as of the last day of the fiscal
quarter of DSW most recently ended prior to the Closing Date, signed by an
Authorized Officer of DSW;


(vii)All material consents required to effectuate the transactions contemplated
hereby;


(viii)Evidence that the Existing Loan Agreement has been amended and restated by
this Agreement and all rights thereunder have been terminated, all outstanding
obligations thereunder have been paid, and all Liens securing the obligations
under the Existing Loan Agreement have been released;


(ix)Results of searches or other evidence reasonably satisfactory to the Lender
(in each case dated as of a date reasonably satisfactory to the Lender)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Liens and Liens for which termination statements and releases
reasonably satisfactory to the Lender are being tendered concurrently with such
extension of credit or other arrangements reasonably satisfactory to the Lender
for the delivery of such termination statements and releases have been made;


(x)An executed Collateral Access Agreement or other lien waiver agreement from
the lessor, or other applicable Person for the fulfillment center and the main
distribution center as required under the Security Agreement;


(xi)Receipt of a closing fee in the amount set forth in the Fee Letter; and


(xii)Such other documents, instruments and agreements in connection with such
transactions as the Lender or its counsel may reasonably request.


6.1.2.    Other Conditions Precedent. On the Closing Date, each of the following
conditions precedent shall have been satisfied in a manner acceptable to the
Lender:


(i)The Lender shall have received and be satisfied with such financial or other
information as reasonably requested by the Lender.


(ii)The Lender shall have received and be satisfied with such other due
diligence materials (including, without limitation, in respect of ERISA, and
labor matters) as reasonably requested by the Lender.

32

--------------------------------------------------------------------------------




(iii)There shall not be pending any litigation or other proceeding, the result
of which, either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Change.


(iv)There shall have been no Material Adverse Change since February 2, 2013


6.1.3.    Payment of Fees and Expenses. The Borrower shall have paid all fees
and expenses invoiced to the Borrower and payable on or before the Closing Date
as required by this Agreement or any other Loan Document, including without
limitation the fees and expenses of counsel to the Lender which fees shall not
exceed the that amount as set forth in the Fee Letter.


6.1.4.    Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit and the application of proceeds therefrom:
(i) the representations, warranties of the Loan Parties shall then be true and
correct in all material respects as of the date of such extension of credit,
except to the extent such representations and warranties (1) relate to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, or (2) are modified by “materiality” or “Material
Adverse Change” or words of similar import, in which case they are true and
correct in all such respects, (ii) no Event of Default or Potential Default
shall have occurred and be continuing, (iii) the making of the Loans or
issuance, extension or increase of such Letter of Credit shall not contravene
any Law applicable to any Loan Party or Subsidiary of any Loan Party or any of
the Lender, and (iv) the Borrower shall have delivered to the Lender a duly
executed and completed Loan Request or an application for a Letter of Credit, as
the case maybe.


7.    COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:
7.1    Affirmative Covenants.


7.1.1.    Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing (a) in its jurisdiction of incorporation or
organization, and (b) in each other jurisdiction in which its ownership or lease
of property or the nature of its business makes such license or qualification
necessary, except as otherwise expressly permitted in Section 7.2.6
[Liquidations, Mergers, Consolidations, Amalgamations, Acquisitions] and, with
respect to clause (b), except where the failure to so maintain any license or
qualification is not reasonably likely to result in a Material Adverse Change.


7.1.2.    Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities in the aggregate in excess of $3,000,000 to which it is subject or
which are asserted against it, promptly as and when the same shall become due
and payable, including all taxes, assessments and governmental charges upon it
or any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, except to the extent that (A) the validity or amount
of any such liability (including taxes, assessments or charges) is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered, such judgment is discharged
within forty-five (45) days of entry, and in either case, such contesting or
judgment does not affect the Collateral or, in the aggregate, materially impair
the ability of any Loan Party to perform its Obligations hereunder or under the
other Loan Documents; provided that the applicable Loan Party maintains such
reserves or other

33

--------------------------------------------------------------------------------




appropriate provisions as shall be required by GAAP and pays all such taxes,
assessments or charges forthwith upon the commencement of proceedings to
foreclose any such Lien.


7.1.3.    Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers' compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all reasonably satisfactory to the
Lender. The Loan Parties shall comply with the covenants and provide the
endorsement set forth on Schedule 7.1.3 relating to property and related
insurance policies covering the Collateral.


7.1.4.    Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.


7.1.5.    Visitation Rights.


7.1.5.1    General. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Lender to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Lender may reasonably request, provided that
the Lender shall provide the Borrower with reasonable notice prior to any visit
or inspection. The Lender agrees (i) to advise the Borrower upon its becoming
aware that actual expenses in respect of such audits and appraisals will likely
exceed the estimates previously provided therefor, and (ii) that the Lender
shall not charge the Borrower's account with respect to such expenses until the
Borrower has had a reasonable opportunity to review the invoices with respect
thereto, it being understood that all such expenses with respect to the audits
and appraisals shall be paid as and when due hereunder.
7.1.6.    Keeping of Records and Books of Account. Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain and keep proper books of
record and account which enable the Loan Parties and their Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over any Loan Party or
any Subsidiary of any Loan Party, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.


7.1.7.    Compliance with Laws; Use of Proceeds. Each Loan Party shall, and
shall cause each of its Subsidiaries to, comply with all applicable Laws,
including all Environmental Laws, in all respects; provided that it shall not be
deemed to be a violation of this Section 7.1.7 if any failure to comply with any
Law would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate are reasonably likely to
constitute a Material Adverse Change. The Loan Parties will use the Letters of
Credit and the proceeds of the Loans only in accordance with Section 2.5 [Use of
Proceeds] and as permitted by applicable Law.



34

--------------------------------------------------------------------------------




7.1.8.    Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Lender's Lien on and Prior Security
Interest in the Collateral whether now owned or hereafter acquired as a
continuing first priority perfected Lien, subject only to Permitted Liens having
priority by operation of Law, and shall do such other acts and things as the
Lender in its reasonable discretion may deem necessary or advisable from time to
time in order to preserve, perfect and protect the Liens granted under the Loan
Documents and to exercise and enforce its rights and remedies thereunder with
respect to the Collateral. Each Loan Party shall notify, within a reasonable
amount of time, the Lender of any changes in the information set forth in the
Perfection Certificate.


7.1.9.    [RESERVED]


7.1.10.    Account Debtors Upon Event of Default. Each Loan Party hereby
authorizes the Lender, after the occurrence and during the continuance of an
Event of Default, to (i) notify any or all Account Debtors that the Accounts
have been assigned to the Lender and that the Lender have a security interest
therein, and (ii) direct such Account Debtors to make all payments due from them
to the Loan Parties upon the Accounts directly to the Lender or to a lockbox
designated by the Lender. The Lender shall promptly furnish the Borrower with a
copy of any such notice sent. Any such notice, in the Lender's sole discretion,
may be sent on any Loan Party's stationery, in which event such Loan Party shall
co-sign such notice with the Lender. To the extent that any Law or custom or any
contract or agreement with any Account Debtor requires notice to or the approval
of the Account Debtor in order to perfect such assignment of a security interest
in Accounts, each Loan Party agrees to give such notice or obtain such approval.


7.1.11.    Minimum Cash Requirement. At all times, on a consolidated basis, the
Borrower will satisfy the Minimum Cash Requirement.


7.1.12.    Inventory Coverage Ratio. At all times, on a consolidated basis, DSW
and its Subsidiaries will maintain an Inventory Coverage Ratio of 3.00 to 1.00.


7.1.13.    Treasury Management. Other than that business related to payables,
the Borrower shall maintain existing depository and treasury management business
with the Lender.


7.2    Negative Covenants.


7.2.1.    Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:


(i)Indebtedness under the Loan Documents;


(ii)Existing Indebtedness as set forth on Schedule 7.2.1 (including any
extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 7.2.1) as and to the extent permitted pursuant to clause
(ix) of the definition of “Permitted Liens”, Indebtedness incurred with respect
to Purchase Money Security Interests and Capital Leases;


(iii)Indebtedness of a Loan Party to another Loan Party;


(iv)Indebtedness of a Loan Party to a Subsidiary which is not a Loan Party which
is subordinated pursuant to the Intercompany Subordination Agreement;



35

--------------------------------------------------------------------------------




(v)Any Lender Provided Interest Rate Hedge; provided, however, the Loan Parties
and their Subsidiaries shall enter into a Lender Provided Interest Rate Hedge or
another Interest Rate Hedge only for hedging (rather than speculative) purposes;


(vi)Indebtedness in connection with Permitted Acquisitions to sellers in an
amount not to exceed $25,000,000 in the aggregate outstanding at any time,
provided that such Indebtedness has a maturity of at least 180 days following
the Expiration Date and is subordinated to the Obligations on terms reasonably
acceptable to the Lender;


(vii)Indebtedness in respect of financing of insurance premiums; incurred in the
ordinary course of business;


(viii)Indebtedness in respect to any Lender's credit card program incurred in
the ordinary course of business;


(ix)Indebtedness to customs brokers, freight forwarders, common carriers,
landlords and like persons incurred in the ordinary course of business;


(x)Indebtedness with respect to indemnities, warranties, statutory obligations,
and surety, appeal and supersedes bonds incurred in the ordinary course of
business and which is not overdue;
(xi)Indebtedness consisting of obligations of a Loan Party or any Subsidiary
under any lease (i) which is accounted for by the lessee thereof as an operating
lease, and (ii) under which such lessee is intended to be the “owner” of the
leased property for federal income tax purposes;


(xii)Indebtedness in respect of letters of credit in the ordinary course of
business; and


(xiii)other Indebtedness not specifically described herein in an aggregate
principal amount not to exceed $20,000,000 in any fiscal year of the Borrower.


Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner any Indebtedness, or make any payment
in violation of any subordination terms of any Subordinated Indebtedness in
excess of the sum of $2,500,000, except (a) as long as no Event of Default or
Potential Default then exists or would arise therefrom and, after giving effect
to any such payment, the Borrower shall have on hand the Minimum Cash
Requirement, regularly scheduled repayments, prepayments, repurchases,
redemptions or defeasances of Indebtedness described in this Section 7.2.1
(other than Subordinated Indebtedness), and (b) as long as no Event of Default
or Potential Event of Default then exists or would arise therefrom, and, after
giving effect to any such payment, the Borrower shall have on hand the Minimum
Cash Requirement, repayments, defeasances and prepayments of Subordinated
Indebtedness in accordance with the subordination terms thereof.
7.2.2.    Liens; Lien Covenants. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.



36

--------------------------------------------------------------------------------




7.2.3.    Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for Guaranties of Indebtedness of the Loan Parties permitted hereunder.


7.2.4.    Acquisitions. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, make an Acquisition of any other Person, except
Permitted Acquisitions.


7.2.5.    Dividends.    Each of the Loan Parties agree that no proceeds of Loans
shall be applied to pay dividends.


7.2.6.    Liquidations, Mergers, Consolidations, Amalgamations, Acquisitions.
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger,
consolidation or amalgamation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, except:


(i)any Loan Party other than a Borrower may consolidate, merge or amalgamate
with and into another Loan Party which is wholly-owned by one or more of the
other Loan Parties; and


(ii)Permitted Acquisitions.


7.2.7.    Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:


(i)transactions involving the sale of inventory in the ordinary course of
business;


(ii)any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party's or
such Subsidiary's business so long as no Event of Default shall have occurred
and be continuing or will result therefrom;


(iii)any sale, transfer or lease of assets by any wholly owned Subsidiary of
such Loan Party to another Loan Party;


(iv)any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased within the parameters
of Section 7.2.14 [Capital Expenditures] so long no Event of Default shall have
occurred and be continuing or will result therefrom; provided such substitute
assets are subject to the Lender' Prior Security Interest;


(v)any other sale, transfer or lease of assets to another Person in an amount
not to exceed $20,000,000 in the aggregate for all such other sales, transfers
or leases in any fiscal year of the Borrower so long as no Potential Default or
Event of Default shall have occurred and be continuing or will result therefrom
(it being understood that following occurrence of such Potential Default or
Event of Default, any such sale, transfer of lease shall require the Lender's
prior written consent);

37

--------------------------------------------------------------------------------






(vi)Licenses of intellectual property or licensed departments of a Loan Party or
any of its Subsidiaries in the ordinary course of business;


(vii)Leases or subleases of leases;


(viii)    Sale or transfer of any Excluded Property.
7.2.8.    Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party, other than upon fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm's length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) a transaction between or among
the Loan Parties, (b) transactions disclosed on Schedule 7.2.8 hereto, (c)
transactions permitted by Section 7.2.4 [Acquisitions], (d) advances for
commissions, travel and similar purposes in the ordinary course of business to
directors, officers and employees, (e) the payment of reasonable fees and
out-of-pocket costs to directors, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrower or its Subsidiaries and (f) conditions
which are fully disclosed to the Lender and are in accordance with all
applicable Law.


7.2.9.    Subsidiaries, Partnerships and Joint Ventures. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to own or create
directly or indirectly any domestic Subsidiaries other than (i) any Subsidiary
which has joined this Agreement as Guarantor on the Closing Date; and (ii) any
Subsidiary formed or acquired after the Closing Date which joins this Agreement
as a Borrower or as a Guarantor, in each case by delivering to the Lender (A) a
signed Borrower Joinder or Guarantor Joinder, as appropriate; documents in the
forms described in Section 6.1 [First Loans] modified as appropriate; documents
necessary to grant and perfect the Prior Security Interests to the Lender in the
equity interests of, and Collateral held by, such Subsidiary; and (D) such
diligence materials in respect of such Subsidiary (including, without
limitation, “know your customer”, liens, ERISA and labor matters) as the Lender
shall reasonably request.


7.2.10.    Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than (a) operation of designer and name brand shoe stores and related
accessories, or (b) operation of licensed shoe departments, and any other
business reasonably incidental thereto in each case, as to the existing
business, substantially as conducted and operated by such Loan Party or
Subsidiary during the present fiscal year, and such Loan Party or Subsidiary
shall not permit any material change in such business.


7.2.11.    Fiscal Year. No Loan Party shall, nor shall permit any Subsidiary of
any Loan Party to, change its fiscal year from the fifty-two (52) or fifty-three
(53) week period ending on the Saturday nearest to January 31 in such year.


7.2.12.    [Reserved]


7.2.13.    Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any material
respect its certificate of incorporation (including any provisions or
resolutions relating to capital stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents, without providing at least
ten (10) Business Days' prior written notice to the Lender and, in the event any
change (whether or not such change is deemed material by the Loan Parties) could
reasonably be expected

38

--------------------------------------------------------------------------------




to materially adversely affect the interests of the Lender in its sole
discretion, obtaining the prior written consent of the Lender.


7.2.14.    Capital Expenditures. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, make any payments exceeding $200,000,000
in the aggregate in any fiscal year on account of any Capital Expenditures.


7.2.15.    Agreements Restricting Dividends. Each of the Loan Parties covenants
and agrees that it shall not, and shall not permit any of its Subsidiaries to,
enter into any Agreement with any Person which restricts any of the Loan
Parties' right to pay dividends or other distributions to any Borrower or any
other Loan Party or to repay intercompany loans from any Borrower to any other
Loan Party.


7.2.16.    Negative Pledges. Each of the Loan Parties covenants and agrees that
it shall not, and shall not permit any of its Subsidiaries to, enter into any
Agreement with any Person which, in any manner, whether directly or
contingently, prohibits, restricts or limits the right of any of the Loan
Parties from granting any Liens to the Lender.


7.3    Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Lender:


7.3.1.    Quarterly Financial Statements. Within forty-five (45) calendar days
after the end of each of the first three fiscal quarters in each fiscal year,
financial statements of DSW, consisting of a consolidated balance sheet,
together with consolidating schedules with respect thereto, as of the end of
such fiscal quarter and related consolidated and consolidating statements of
income, stockholders' equity, retained earnings and cash flows for the fiscal
quarter then ended and the fiscal year through that date, all in reasonable
detail and certified (subject to normal year-end audit adjustments) by an
Authorized Officer of DSW as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.


7.3.2.    Annual Financial Statements. Within ninety (90) days after the end of
each fiscal year of DSW, financial statements of DSW consisting of a
consolidated audited balance sheet as of the end of such fiscal year, together
with consolidating schedules with respect thereto, and related consolidated and
consolidating statements of income, stockholders' equity, retained earnings and
cash flows for the fiscal year then ended, all in reasonable detail and setting
forth in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants
of nationally recognized standing reasonably satisfactory to the Lender. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents.


7.3.3.    Certificate of the Borrower. Concurrently with the financial
statements of DSW furnished to the Lender pursuant to Section 7.3.1 [Quarterly
Financial Statements] and Section 7.3.2 [Annual Financial Statements], a
certificate (each a “Compliance Certificate”) of DSW signed by an Authorized
Officer thereof, in the form of Exhibit 7.3.3.



39

--------------------------------------------------------------------------------




7.3.4.    Notices.


7.3.1.1.    Default. Promptly after any Authorized Officer of DSW has learned of
the occurrence of an Event of Default, a certificate signed by an Authorized
Officer of such Loan Party setting forth the details of such Event of Default
and the action which such Loan Party proposes to take with respect thereto.


7.3.1.2.    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
relate to the Collateral, involve a claim or series of claims in excess of
$10,000,000 or which if adversely determined would constitute a Material Adverse
Change.


7.3.1.3.    Organizational Documents. Within the time limits set forth in and to
the extent required pursuant to Section 7.2.13 [Changes in Organizational
Documents], any amendment to the organizational documents of any Loan Party.


7.3.1.4.    Erroneous Financial Information. Promptly in the event that any Loan
Party or any of such Loan Party's accountants conclude or advise that any
previously issued financial statement, audit report or interim review should no
longer be relied upon or that disclosure should be made or action should be
taken to prevent future reliance.


7.3.1.5.    ERISA Event. Promptly upon the occurrence of any ERISA Event.


7.3.1.6.    Change in Officers. Within a reasonable amount of time after the
occurrence thereof, any change in any Loan Party's President, chief executive
officer, chief operating officer, and chief financial officer (without regard to
the title(s) actually given to the Persons discharging the duties customarily
discharged by officers with those titles).


7.3.1.7.    Material Adverse Change. Promptly upon the occurrence of a Material
Adverse Change.


7.3.1.8.    Change in Accountants. Promptly upon the occurrence of any discharge
by DSW of its present independent accountants or any withdrawal or resignation
by such independent accountants from their acting in such capacity.


7.3.1.9.    [Reserved]


7.3.1.10.    [Reserved].


7.3.6.11.    SEC Reports; Shareholder Communications. (i) Promptly upon any
Borrower's filing any reports (including Forms 10-K, 10-Q and 8-K, registration
statements and prospectuses and other shareholder communications) with the
Securities and Exchange Commission, notice of such filing, and (ii) promptly
upon their becoming available to DSW, copies of correspondence from the SEC,
other than routine general communications from the SEC.


7.3.6.12.    Other Reports. Promptly upon their becoming available to the Loan
Parties:



40

--------------------------------------------------------------------------------




(i)Annual Budget. The annual budget and any forecasts or projections of the Loan
Parties, to be supplied on the earlier of (a) five (5) Business Days following
the approval thereof by DSW's board of directors, or (b) March 31 of each year.


(ii)Management Letters. Any reports including management letters submitted to
the Loan Parties by independent accountants in connection with any annual,
interim or special audit.


(iii)Other Information. Such other reports and information as the Lender may
from time to time reasonably request to the extent the Loan Parties have the
ability to generate such information based on their then current systems.


8.    DEFAULT


8.1    Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):


8.1.1.    Payments Under Loan Documents. Any Loan Party shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation or any interest on any Loan, Reimbursement Obligation or Letter of
Credit Obligation on the date on which such principal, interest or other amount
becomes due in accordance with the terms hereof or thereof;


8.1.2.    Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;


8.1.3.    Breach of Certain Covenants. Any of the Loan Parties shall default in
the observance or performance of any covenant contained in Section 7.1.2
[Payment of Liabilities, Including Taxes, Etc.], Section 7.1.5 [Visitation
Rights] or Section 7.2 [Negative Covenants];


8.1.4.    Breach of Other Covenants. Any of the Loan Parties shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of ten (10) Business Days following the earlier to occur of (i) the
Lender's notifying an Authorized Officer of DSW of such default, or (ii) the
obtaining of knowledge of such default by any Authorized Officer of any Loan
Party;


8.1.5.    Defaults in Indebtedness; Leases. (a) A breach, default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $10,000,000 in the aggregate, or (b) a breach, default or
event of default shall occur at any time under the terms of a lease pursuant to
which a Loan Party is the lessee, where the aggregate of such lease and all
other such leases with respect to which there exists a breach, default or event
of default, constitutes more than five percent (5%) of all leases of the Loan
Parties existing from time to time that could be terminated due to a default by
a Loan Party thereunder (whether or not the subject creditor or lessor takes any
action on account of such occurrence);



41

--------------------------------------------------------------------------------




8.1.6.    Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $25,000,000 in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of forty-five (45) days from the date of entry;


8.1.7.    Loan Document Unenforceable. Except for Compliance Certificates that
are customarily updated (and have been so updated) pursuant to the terms of this
Agreement, any of the Loan Documents shall cease to be legal, valid and binding
agreements enforceable against the party executing the same or such party's
successors and assigns (as permitted under the Loan Documents) in accordance
with the respective terms thereof or shall in any way be terminated (except in
accordance with its terms) or become or be declared ineffective or inoperative
as a result of any action or inaction by any Person other than the Lender, or
shall in any way be challenged or contested or cease to give or provide the
respective Liens, security interests, rights, titles, interests, remedies,
powers or privileges intended to be created thereby;


8.1.8.    Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $10,000,000 or the Collateral or any other of the Loan
Parties' or any of their Subsidiaries' assets with a book value (determined in
accordance with GAAP) in excess of $10,000,000 in the aggregate are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come
within the possession of any receiver, monitor, interim monitor, trustee,
custodian or assignee for the benefit of creditors and the same is not cured
within forty-five (45) days thereafter;


8.1.9.    Events Relating to Plans and Benefit Arrangements. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of any Borrower under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount that is reasonably likely to result in a Material Adverse
Change or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount that is reasonably likely to result in
a Material Adverse Change.


8.1.10.    Change of Control. (i) any person or group of persons (within the
meaning of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as
amended) shall have acquired beneficial ownership of (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act)
twenty-five percent (25%) or more of the voting capital stock of any Loan Party;
or (ii) within a period of twelve (12) consecutive calendar months, individuals
who were directors of a Loan Party on the first day of such period shall cease
to constitute a majority of the board of directors of such Loan Party other than
in respect of any death, disability, resignation, or replacement of any director
by a majority of such directors or replacement directors.


8.1.11.    Relief Proceedings. (i) A Relief Proceeding shall have been
instituted against any Loan Party and such Relief Proceeding shall remain
undismissed or unstayed and in effect for a period of forty-five (45)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such Relief Proceeding, (ii) any Loan Party institutes, or
takes any action in furtherance of, a Relief Proceeding, or (iii) any Loan Party
ceases to be Solvent or admits in writing its inability to pay its debts as they
mature.


8.2    Consequences of Event of Default.



42

--------------------------------------------------------------------------------




8.2.1.    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 8.1.1 through
8.1.10 shall occur and be continuing, the Lender shall be under no further
obligation to make Loans or to issue Letters of Credit and the Lender may (i) by
written notice to the Borrower, declare the unpaid principal amount of the Notes
then outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lender hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Lender without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived, and
(ii) require the Borrower to, and the Borrower shall thereupon, Cash
Collateralize all outstanding Letters of Credit, and each Borrower hereby
pledges to the Lender, and grants to the Lender a security interest in, all such
cash as security for such Obligations; and


8.2.2.    Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 8.1.11 [Relief Proceedings] shall occur, the
Lender shall be under no further obligations to make Loans hereunder and or to
issue Letters of Credit and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lender hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and


8.2.3.    Set-off. If an Event of Default shall have occurred and be continuing,
the Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Lender to or for the credit or the account of any Loan Party
against any and all of the Obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document, irrespective of
whether or not the Lender shall have made any demand under this Agreement or any
other Loan Document and although such Obligations of the Borrower or such other
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such Indebtedness. The rights of the Lender under this Section are
in addition to other rights and remedies that the Lender may have under any Loan
Document in respect of any obligation or liability arising in connection with
this Agreement or any other Loan Document. The Lender agrees to notify the
Borrower promptly after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application; and


8.2.4.    Application of Proceeds. From and after the date on which the Lender
has taken any action pursuant to this Section 8.2 and until all Obligations of
the Loan Parties have been paid in full, any and all proceeds received by the
Lender from any sale or other disposition of the Collateral, or any part
thereof, or the exercise of any other remedy by the Lender, shall be applied as
follows:


8.2.4.1.    With respect to Collateral and Payments from the Borrower and
Guarantors:
First, to payment of that portion of the Obligations constituting fees,
indemnities, costs and expenses and other amounts (including fees, charges and
disbursements of counsel to the Lender and amounts payable under Section 3.4)
payable to the Lender;
Second, to payment of that portion of the Obligations constituting indemnities,
costs and expenses, and other amounts (other than principal, interest and fees)
payable to the Lender (including costs and expenses to the Lender and amounts
payable under Section 3.4);

43

--------------------------------------------------------------------------------




Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Credit Loans, Reimbursement Obligations, Letter
of Credit Borrowings and other Obligations, and fees (including Letter of Credit
Fees);
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Credit Loans, Reimbursement Obligations and Letter of
Credit;
Fifth, to payment of all other Obligations (including without limitation the
cash collateralization of any unliquidated indemnification obligations but
excluding the any Obligations of the type specified in clauses (ii) and (iii) of
the definition thereof;
Sixth to payment of the Obligations of the type specified in clauses (ii) and
(iii) of the definition thereof;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.
9.    [RESERVED]


10.    MISCELLANEOUS


10.1    [RESERVED]


10.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Lender in exercising any right, power, remedy or
privilege under this Agreement or any other Loan Document shall affect any other
or future exercise thereof or operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any further exercise thereof or of any
other right, power, remedy or privilege. The rights and remedies of the Lender
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.


10.3    Expenses; Indemnity; Damage Waiver.


10.3.1.    Costs and Expenses. The Loan Parties shall pay all fees and expenses
as set forth in the Fee Letter.


10.3.2.    Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Lender and each Related Party (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any lndemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Loan Parties under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to

44

--------------------------------------------------------------------------------




or arising under Environmental Laws or pertaining to environmental matters,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if such Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.


10.3.3.    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, no Loan Party shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 10.3.2
[Indemnification by Loan Parties] shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby unless as a result
of the Indemnitee's gross negligence or willful misconduct, as determined by a
final non-appealable judgment of a court of competent jurisdiction.


10.3.4.    Payments. All amounts due under this Section shall be payable not
later than ten (10) days after (i) written demand therefor and (ii) the
furnishing to an Authorized Officer of DSW of supporting documentation.


10.4    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 3.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.


10.5    Notices; Effectiveness; Electronic Communication.


10.5.1.        Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to the Lender, to it at its address set forth herein,
or (ii) if to any other Person, to it at its address set forth on Schedule
10.5.1.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic

45

--------------------------------------------------------------------------------




communications to the extent provided in Section 10.5.2 [Electronic
Communications], shall be effective as provided in such Section.
10.5.2.    Electronic Communications. Notices and other communications to the
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Lender. Each of the Lender or any Loan Party may, in such
Person's discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Lender otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


10.5.3.    Change of Address, Etc. Any party hereto may change its address,
e-mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.


10.6    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.


10.7    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Loan Parties
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 4 [Payments] and Section 10.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.


10.8    Successors and Assigns.


10.8.1.    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower or
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) by way of participation in accordance with the provisions
of Section 10.8.2 [Participations], or (ii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.8.6 [Certain
Pledges; Successors and Assigns Generally] (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.8.2
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of the Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

46

--------------------------------------------------------------------------------






10.8.2.    Participations. Provided that the Lender obtains a confidentiality
and non-disclosure agreement prior to any sale of a participation, the Lender
may at any time, with the consent of, the Loan Parties, which shall not be
unreasonably withheld (except that no such consent shall be required during the
existence of an Event of Default), sell participations to any Person (other than
a natural person, any competitor of any Loan Party (but such limitation shall
apply only if no Event of Default then exists) or any Loan Party or any of any
Loan Party's Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) the Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties shall
continue to deal solely and directly with the Lender in connection with such
Lender's rights and obligations under this Agreement.


Any agreement or instrument pursuant to which the Lender sells such a
participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement. Subject to Section 10.8.5 [Limitations upon
Participant Rights Successors and Assigns Generally], each Loan Party agrees
that each Participant shall be entitled to the benefits of Section 3.4 [LIBOR
Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available] and
Section 4.5 [Increased Costs] to the same extent as if it were the Lender. To
the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 8.2.3 [Setoff] as though it were the Lender.
10.8.3.Limitations upon Participant Rights Successors and Assigns Generally. A
Participant shall not be entitled to receive any greater payment under Section
4.5 [Increased Costs], Section 4.6 [Taxes] or Section 10.3 [Expenses; Indemnity;
Damage Waiver] than the Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower's prior written
consent.


10.8.4.    Certain Pledges; Successors and Assigns Generally. The Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


10.9    Publicity. Each Loan Party consents to the publication by the Lender of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Loan Party's
name, logo or trademark. The Lender shall provide a draft of any advertising
material to the Borrower for approval reasonably in advance of the publication
thereof (but the approval of the Borrower of such material shall not be
unreasonably delayed or withheld). The Lender reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.


10.10    Confidentiality.


10.10.1.    General. The Lender agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (i) to its Affiliates and
to its and its Affiliates' respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance

47

--------------------------------------------------------------------------------




Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto, (v)
as required in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Loan Party and
its obligations, (vii) with the consent of the Borrower or (viii) to the extent
such Information (y) becomes publicly available other than as a result of a
breach of this Section or (z) becomes available to the Lender or any of its
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


10.10.2.    Sharing Information With Affiliates of the Lender. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Loan Parties or one or more of
their Affiliates (in connection with this Agreement or otherwise) by the Lender
or by one or more Subsidiaries or Affiliates of the Lender and each of the Loan
Parties hereby authorizes the Lender to share any information delivered to the
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 10.10.1
[General].


10.11    Counterparts; Integration; Effectiveness.


10.11.1.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Lender, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Section 6 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the Lender
and when the Lender shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
e-mail shall be effective as delivery of a manually executed counterpart of this
Agreement.


10.12    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.


10.12.1.    Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of Ohio without regard to its conflict of laws principles.
Each Standby Letter of Credit issued under this Agreement shall be subject
either to the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (“UCP”) or the rules of the International Standby
Practices (ICC Publication Number 590) (“ISP98”), as determined by the Issuing
Lender, and in each case to the extent not inconsistent therewith, the Laws of
the State of Ohio without regard to is conflict of laws principles.



48

--------------------------------------------------------------------------------




10.12.2.    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF OHIO SITTING IN FRANKLIN COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF OHIO, EASTERN
DIVISION, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH OHIO STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BYLAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


10.12.3.    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION 10.12. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.


10.12.4.    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.


10.12.5.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



49

--------------------------------------------------------------------------------




10.13    Patriot Act Notice; Proceeds of Crime Act. The Lender hereby notifies
Loan Parties that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow the Lender to identify the Loan Parties in
accordance with the USA Patriot Act. Each Loan Party is in compliance, in all
material respects, with the Patriot Act. No part of the proceeds of the Loans
will be used by the Loan Parties, directly or indirectly, for any purpose which
would contravene or breach the USA Patriot Act or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.


10.14    Additional Waivers.


10.14.1.    Joint and Several Liability. The Obligations are the joint and
several obligation of each Loan Party. To the fullest extent permitted by Law,
the obligations of each Loan Party shall not be affected by (i) the failure of
the Lender to assert any claim or demand or to enforce or exercise any right or
remedy against any other Loan Party under the provisions of this Agreement, any
other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Lender.


10.14.2.    No Reduction of Obligations. The obligations of each Loan Party
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than the indefeasible payment in full in cash of the
Obligations after the termination of the Commitment), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be discharged or impaired or otherwise affected by the failure of the Lender
to assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).


10.14.3.    Additional Waivers. To the fullest extent permitted by Law, each
Loan Party waives any defense based on or arising out of any defense of any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any other
Loan Party, other than the indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. The Lender, at its election,
may foreclose on any security held by one or more of them by one or more
judicial or non-judicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with any other Loan Party, or exercise any other right or
remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Loan Party hereunder except to the
extent that all the Obligations have been indefeasibly paid in full in cash and
the Commitments have been terminated. Each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party, as the case may be,
or any security.



50

--------------------------------------------------------------------------------




10.14.4.    Subordination. Upon payment by any Loan Party of any Obligations,
all rights of such Loan Party against any other Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. In addition, any indebtedness of any Loan Party
now or hereafter held by any other Loan Party is hereby subordinated in right of
payment to the prior indefeasible payment in full of the Obligations and no Loan
Party will demand, sue for or otherwise attempt to collect any such
indebtedness. Each Loan Party waives and agrees it will not exercise any rights
against any other Loan Party arising in connection with, or any Collateral
securing, the Obligations (including rights of subrogation, contribution,
reimbursement, indemnity and the like) until the Obligations have been
indefeasibly paid in full in cash, and all Commitments have been terminated and
all Letters of Credit have expired. If any amount shall erroneously be paid to
any Loan Party on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be deemed to have been paid to such Loan Party for the benefit of,
and shall be held in trust for the benefit of, the Lender and shall forthwith be
paid to the Lender to be credited and applied upon the Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement. Subject to
the foregoing, to the extent that any Borrower shall, under this Agreement as a
joint and several obligor, repay any of the Obligations constituting Revolving
Credit Loans made to another Borrower hereunder or other Obligations incurred
directly and primarily by any other Borrower (an “Accommodation Payment”), then
the Borrower making such Accommodation Payment shall be entitled to contribution
and indemnification from, and be reimbursed by, each of the other Borrowers in
an amount, for each of such other Borrower, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower's
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Borrower. As of any date of determination, the “Allocable
Amount” of each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such Borrower “insolvent” within the meaning of Section
101 (31) of the Bankruptcy Code described in clause (i) of the definition
thereof, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2
of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Borrower
with unreasonably small capital or assets, within the meaning of Section 548 of
the Bankruptcy Code described in clause (i) of the definition thereof, Section 4
of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower unable to
pay its debts as they become due within the meaning of Section 548 of the
Bankruptcy Code described in clause (i) of the definition thereof or Section 4
of the UFTA, or Section 5 of the UFCA.


10.15    Obligations Upon Receipt of Indefeasible Payment In Full. Upon full,
final and indefeasible payment in full in cash of the Obligations, the
expiration of all Commitments and Letters of Credit, termination of the
Commitments and expiration or termination of all Letters of Credit (or with
respect to any undrawn Letters of Credit, the full Cash Collateralization
thereof or the supporting thereof by another letter of credit from an issuing
bank and on terms satisfactory to the Lender), (i) all rights and remedies of
each Loan Party and the Lender hereunder shall cease, so long as any payment so
made and applied to the Obligations is not thereafter recovered from or repaid
by the Lender in whole or in part in any bankruptcy, insolvency or similar
proceeding instituted by or against a Loan Party, whereupon this Agreement and
the other Loan Documents shall be automatically reinstated without any further
action by a Loan Party and the Lender and shall continue to be fully applicable
to such Obligations to the same extent as though the payment so recovered or
repaid had never been originally made on such Obligations, and (ii) the Lender
agrees to execute and/or deliver, as applicable, to DSW, in each case at the
Loan Parties' sole cost and expense, (1) all property pledged and delivered to
the Lender under this Agreement or any other Loan Document (including without
limitation stock or other certificates, notes receivable, certificates of title,
direct pay notices to account debtors, change of address forms and other
instruments, together with accompanying stock powers and allonges in the forms
delivered to the Lender); (2) the original promissory notes executed in
connection with the Obligations

51

--------------------------------------------------------------------------------




marked “CANCELLED”; (3) all guaranty agreements, indemnification agreements and
other accommodation agreements executed by any guarantor, marked “CANCELLED”;
and (4) UCC-3 termination statements with respect to the UCC filings made by the
Lender in respect of each Loan Party, as applicable, and releases of any other
liens or encumbrances filed against any property.
In connection with the termination of this Agreement, the Lender may require
such indemnities as it shall reasonably deem necessary or appropriate to protect
the Lender against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, (y) any Obligations
that may thereafter arise under Section 10.3.1 [Costs and Expenses] and Section
10.3.2 [Indemnification by the Loan Parties].
10.16    Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Lender on the date hereof and as of the date of
each advance of proceeds under the Revolving Credit Facility, the date of any
renewal, extension or modification of the Revolving Credit Facility, and at all
times until the Revolving Credit Facility has been terminated and all amounts
thereunder have been indefeasibly paid in full, that: (a) no Covered Entity (i)
is a Sanctioned Person; (ii) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person; or (iii) does
business in or with, or derives any of its operating income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any law, regulation, order or directive enforced by any Compliance Authority;
(b) the proceeds of the Revolving Credit Facility will not be used to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any law,
regulation, order or directive enforced by any Compliance Authority; (c) the
funds used to repay the Revolving Credit Facility are not derived from any
activity in violation of any Anti-Terrorism Law; and (d) each Covered Entity is
in compliance with, and no Covered Entity engages in any dealings or
transactions prohibited by, any Anti-Terrorism Laws. Borrower covenants and
agrees that it shall promptly notify the Lender in writing upon the occurrence
of a Reportable Compliance Event.


As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing with Sanctioned
Countries or Sanctioned Persons, money laundering, or bribery, all as amended,
supplemented or replaced from time to time; “Compliance Authority” means each
and all of the (a) U.S. Treasury Department/Office of Foreign Assets Control,
(b) U.S. Treasury Department/Financial Crimes Enforcement Network, (c) U.S.
State Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means the Borrower, its subsidiaries, all guarantors or the
Obligations, pledgors of collateral for the Obligations, and all brokers or
other agents of the Borrower acting in any capacity in connection with this
Agreement; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
each case in connection with any Anti-Terrorism Law or any predicate crime to
any Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or reasonably likely violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.
[signature pages follow]

52

--------------------------------------------------------------------------------




Signature Page to Amended and Restated Credit Agreement


IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.


BORROWER:


DSW INC.


By: /s/Kurt Gatterdam                    
Kurt Gatterdam, Treasurer




GUARANTORS:


DSW SHOE WAREHOUSE, INC.




By:/s/Kurt Gatterdam                            
Kurt Gatterdam, Treasurer






ETAILDIRECT LLC




By:/s/Kurt Gatterdam                        
Kurt Gatterdam, Treasurer






BRAND CARD SERVICES LLC




By:/s/Kurt Gatterdam                            
Kurt Gatterdam, Treasurer





--------------------------------------------------------------------------------








[SIGNATURE PAGE 2 OF 3 TO AMEND AND RESTATED CREDIT AGREEMENT]




DSW INFORMATION TECHNOLOGY LLC




By:    /s/Kurt Gatterdam                        
Kurt Gatterdam, Treasurer






MINT STUDIO LLC




By:    /s/Kurt Gatterdam                        
Kurt Gatterdam, Treasurer






DSW MS LLC




By:    /s/Kurt Gatterdam                        
Kurt Gatterdam, Treasurer




DSW LEASED BUSINESS DIVISION




By:    /s/Kurt Gatterdam                        
Kurt Gatterdam, Treasurer




810 AC LLC




By:    /s/Kurt Gatterdam                        
Kurt Gatterdam, Treasurer













--------------------------------------------------------------------------------






[SIGNATURE PAGE 3 OF 3 TO AMEND AND RESTATED CREDIT AGREEMENT]




LENDER:


PNC BANK, NATIONAL ASSOCIATION, as Lender






By:    /s/George Gevas                    
Title:    Senior Vice Presidents                





--------------------------------------------------------------------------------




SCHEDULE 1.1(A)
PRICING GRID




VARIABLE PRICING BASED ON REVOLVING CREDIT AVAILABILITY


Average Daily Revolving Credit Availability
Revolving Credit Base Rate Spread
Revolving Credit LIBOR Rate Spread
 
 
 
Greater than or equal to $25,000,000
1.00
1.25
 
 
 
Less than $25,000,000
1.25
1.50




